Registration Statement No. 333-168971 Filed Pursuant to Rule 424(b)(3) PROSPECTUS AN OFFERING OF UNITS(EACH UNIT CONSISTS OF ONE COMMON SHAREAND ONE SERIES A PREFERRED SHARE)MINIMUM OFFERING: 9,523,: 182,251,082 UNITS We plan to acquire or invest in hotels and other income-producing real estate. We have elected to be treated as a real estate investment trust. We are currently offering up to 182,251,082 Units in this offering. Of our 182,251,082 Units, we offered 9,523,810 Units at $10.50 per Unit. The minimum offering of 9,523,810 was completed on January 27, 2011. We will offer the remaining 172,727,272 Units at $11.00 per Unit. As of June 30, 2013, 105,915,758 Units remained unsold. Purchasers must purchase a minimum of $5,000 in Units except that specified benefit plans may purchase a minimum of $2,000 in Units. Each Unit consists of one common share and one Series A preferred share. The Series A preferred shares will have no voting rights and no conversion rights. The only right associated with the Series A preferred shares will be a priority distribution upon the sale of our assets in liquidation or other event of liquidation. Moreover, the Series A preferred shares will not be separately tradable from the common shares to which they relate and will terminate on conversion of our Series B convertible preferred shares. The Units are being offered on a best efforts, minimum offering basis through David Lerner Associates, Inc., an unaffiliated broker-dealer. The minimum offering amount was reached on January 27, 2011. None of our affiliates purchased Units for the purpose of meeting the minimum offering amount. Any Units purchased by David Lerner Associates, Inc. were not counted to reach the minimum offering amount. We expect to terminate the offering when all of the Units offered by this prospectus have been sold or January 19, 2014 (whichever occurs sooner). We have elected be taxed as a real estate investment trust, or REIT, for federal income tax purposes. The securities offered by this prospectus are subject to restrictions on ownership and transfer that are intended, among other purposes, to assist us in maintaining our qualification as a REIT. Our bylaws, subject to certain exceptions, limit direct and indirect ownership to no more than 9.8% of the total number of the issued and outstanding Units. See Description of Capital StockRestrictions On Transfer. Consider carefully the Risk Factors beginning on Page 17 of this prospectus. This offering involves material risks and investment considerations including:  No public trading market for our Units currently exists, and no such public market is expected to develop any time in the future. Therefore, the Units will be highly illiquid and very difficult to trade.  We pay a fee of 2% of the gross purchase price and 2% of the gross sale price associated with property acquisitions and dispositions to Apple Suites Realty Group, Inc. and an annual fee ranging from 0.1% to 0.25% of total equity proceeds to Apple Ten Advisors, Inc., both of which are owned by Glade M. Knight our chairman and chief executive officer. In addition, Apple Ten Advisors will be reimbursed for specified costs and expenses incurred on our behalf.  There are conflicts between us and Glade M. Knight because he owns the companies with which we will enter into contracts for services. Also, Mr. Knight is a principal in other real estate investment programs which may compete with us.  We issued to Glade M. Knight all of our 480,000 Series B convertible preferred shares at a purchase price of $0.10 per share. The Series B convertible preferred shares are convertible into common shares under certain circumstances. Mr. Knight can cause the conversion of the Series B convertible shares into common shares. Shareholders interests will be diluted upon conversion of these shares.  We are subject to a securities class action lawsuit and governmental regulatory oversight, which could have a material adverse effect on our financial condition, results of operations and cash flows.  We commenced operations in March 2011 and have a limited operating history. This offering is a blind pool offering because we have not yet identified all of the properties we will acquire with future proceeds of this offering.  We may be unable to generate sufficient cash for distributions. If our properties do not generate sufficient revenue to meet operating expenses, our cash flow and our ability to make distributions to shareholders may be adversely affected. Our distributions to our shareholders may not be sourced from cash generated from operations but from offering proceeds or the proceeds of indebtedness and this will decrease our distributions in the future. There is no limit on the amount of distributions that can be funded from offering or financing proceeds.  We have no restriction on changes in our investment and financing policies. Our board of directors may, in its sole discretion, determine the amount of our aggregate debt. Therefore, our properties may be highly leveraged and subject to a greater risk of default. In addition, since Apple Suites Realtys commission is based on gross purchase price, it may have an incentive to encourage us to purchase highly-leveraged properties in order to maximize commissions. Price To Public Commissions &Marketing Expenses Proceeds To AppleREIT Ten, Inc. Per Unit $11.00 $1.10 $9.90 Total Minimum offering (completed) $100,000,000 $10,000,000 $90,000,000 Total Maximum offering $2,000,000,000 $200,000,000 $1,800,000,000 We will comply with the provisions of Securities and Exchange Commission Rule 10b-9 under the Securities Exchange Act of 1934, as amended. Neither the Securities and Exchange Commission nor any State Securities Commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The Attorney General of the State of New York has not passed on or endorsed the merits of this offering. Any representation to the contrary is unlawful. All proceeds of this offering will be held in trust and used only for the purposes set forth in this prospectus. The date of this prospectus is July 31, 2013. SUITABILITY STANDARDS Except for the states specifically described below, each purchaser of Units must certify that he has either (1) a minimum annual gross income of $45,000 and a net worth (exclusive of equity in home, home furnishings and personal automobiles) of at least $45,000, or (2) a net worth (similarly defined) of at least $150,000. Each North Carolina, Pennsylvania, Virginia and Washington purchaser must certify that he has either (1) a minimum annual gross income of $70,000 and a net worth (similarly defined) of at least $70,000, or (2) a net worth (similarly defined) of at least $250,000. Each California purchaser must certify that (i) the purchaser has annual gross income of at least $75,000 with a net worth (exclusive of home, home furnishings and automobiles) of at least $150,000, or a net worth (exclusive of home, home furnishings and automobiles) of at least $250,000; and (ii) units purchased do not exceed 10% of the purchasers net worth (exclusive of home, home furnishings and automobiles). The exemption from registration provided under Section 25104(h) of the California Corporations Code will not be available for resales of Units purchased in this offering. Pennsylvania investors must have a net worth of at least 10 times their investment in Apple REIT Ten. No dealer, salesman or other person has been authorized to give any information or to make any representations other than those contained in this prospectus in connection with the offering made by this prospectus, and, if given or made, any other information or representations must not be relied upon. This prospectus does not constitute an offer in any state in which an offer may not legally be made. The delivery of this prospectus at any time does not imply that information contained in this prospectus has not changed as of any time after its date. * * * Courtyard by Marriott, Fairfield Inn, Fairfield Inn & Suites, TownePlace Suites, Marriott, SpringHill Suites and Residence Inn are each a registered trademark of Marriott International, Inc. or one of its affiliates. All references below to Marriott mean Marriott International, Inc. and all of its affiliates and subsidiaries, and their respective officers, directors, agents, employees, accountants and attorneys. Marriott is not responsible for the content of this prospectus, whether relating to hotel information, operating information, financial information, Marriotts relationship with Apple REIT Ten, Inc., or otherwise. Marriott is not involved in any way, whether as an issuer or underwriter or otherwise, in the offering by Apple REIT Ten, Inc. and receives no proceeds from the offering. Marriott has not expressed any approval or disapproval regarding this prospectus or the offering related to this prospectus, and the grant by Marriott of any franchise or other rights to Apple REIT Ten, Inc. shall not be construed as any expression of approval or disapproval. Marriott has not assumed, and shall not have, any liability in connection with this prospectus or the offering related to this prospectus. Hampton Inn, Hampton Inn & Suites, Homewood Suites, Embassy Suites, Hilton Garden Inn and Home2 Suites by Hilton are each a registered trademark of Hilton Worldwide or one of its affiliates. All references below to Hilton mean Hilton Worldwide and all of its affiliates and subsidiaries, and their respective officers, directors, agents, employees, accountants and attorneys. Hilton is not responsible for the content of this prospectus, whether relating to hotel information, operating information, financial information, Hiltons relationship with Apple REIT Ten, Inc., or otherwise. Hilton is not involved in any way, whether as an issuer or underwriter or otherwise, in the offering by Apple REIT Ten, Inc. and receives no proceeds from the offering. Hilton has not expressed any approval or disapproval regarding this prospectus or the offering related to this prospectus, and the grant by Hilton of any franchise or other rights to Apple REIT Ten, Inc. shall not be construed as any expression of approval or disapproval. Hilton has not assumed, and shall not have, any liability in connection with this prospectus or the offering related to this prospectus. The foregoing disclaimers do not apply to our own officers when they serve as members of Marriott or Hilton Owners Advisory Boards. As of the date of this prospectus, Mr. Justin Knight, our President, and Ms. Kristian Gathright, our Executive Vice President and Chief Operating Officer, both serve as members on such Boards, which are owner-representative advisory groups. TABLE OF CONTENTS Page SUMMARY 1 Apple REIT Ten, Inc. 1 Hotels 1 Other Real Estate 1 Loan Assumptions 2 Apple Ten Advisors and Apple Suites Realty 2 Other Apple Entities 4 Risk Factors 5 The Status of the Offering 7 Partial Tender Offer 8 Net Book Value Per Share 8 Use of Proceeds 9 Conflicts of Interest 9 Liquidity 10 Investment and Distribution Policy 11 Borrowing Policy 12 Compensation 12 Unit Redemption Program 15 RISK FACTORS 17 General Risk Factors 17 We were incorporated in August 2010 and have a limited operating history; therefore, there is no assurance that we will be able to achieve our investment objectives 17 The past performance of programs sponsored or affiliated with Glade M. Knight is not an indicator of our future performance 17 Our distributions to our shareholders may not be sourced from our cash generated from operations but from offering proceeds or indebtedness and this will decrease our distributions in the future; furthermore, we cannot guarantee that investors will receive any specific return on their investment 17 There would be significant adverse consequences of our failure to qualify as a REIT, including our ability to make distributions to shareholders 18 We will not obtain a tax ruling on our REIT status or any other tax matters 18 There is no public market for our common shares, so investors may be unable to dispose of their investment 18 There will never be a public market for our Series A preferred shares separate from any market that may develop for our common shares and investors are not able to separately dispose of their Series A preferred shares without disposing of the common shares to which the Series A preferred shares relate 19 We will not attempt to calculate our net asset value on a regular basis 19 There is a dilutive effect to investors who purchase our Units at $11.00 rather than at the initial offering price of $10.50 per Unit 19 Our Board of Directors will decide when and whether we list our Units, engage in a merger or similar sale transaction or dissolve, and we are under no obligation to take any of these actions at any particular time; therefore, our shares may be illiquid for an indefinite period of time 19 The compensation to Apple Ten Advisors, Apple Suites Realty Group and David Lerner Associates will decrease our net proceeds and the cash available for acquisitions and for distributions to shareholders. This will tend to reduce the return on our shareholders investment 20 i Page There were no arms-length negotiations for our agreements with Apple Ten Advisors and Apple Suites Realty and the terms of those agreements may be more favorable to those entities and more to our detriment than had the negotiations been arms-length with third parties 20 Since neither Apple Ten Advisors nor Apple Suites Realty currently has employees, they must use the services of other employees to fulfill their duties and there is no complete assurance that other employees will be available for such purpose 21 The compensation to Apple Ten Advisors and Apple Suites Realty is variable and cannot be stated with certainty; therefore, our expectations on how such compensation will affect our operating costs may not be accurate 21 There are conflicts of interest with our chairman and chief executive officer because he has duties as an officer and director to companies with which we contract or with which we may compete for properties 21 There may be conflicts of interest because of interlocking boards of directors with affiliated companies 22 There are conflicts of interest with our advisor and broker because it could be financially advantageous for them to recommend certain actions that may be disadvantageous to us 22 There are conflicts of interest for our management personnel because they are required to spend time on activities with other entities, and these other entities may compete with us in our business activity 22 Since neither Apple Ten Advisors nor Apple Suites Realty is required to maintain any minimum assets or net worth, we may not as a practical matter be able to sue them for money damages for breach of their agreements with us 23 Apple Ten Advisors may terminate the Advisory Agreement, which would require us to find a new advisor or become self-advised 23 There will be dilution of shareholders interests upon conversion of the Series B convertible preferred shares 23 The Series A preferred shares will terminate and have no liquidation preference upon the conversion of the Series B convertible preferred shares and there will be dilution of the common shares 24 The Series B convertible preferred shares will have a liquidation preference before any distribution of liquidation proceeds on the common shares 24 A merger or similar sale transaction by us or listing our Units on a securities exchange would likely cost more in transaction fees than a liquidation 25 If we lose Glade M. Knight or are unable to attract and retain the talent required for our business, our acquisition of suitable properties and future operating results could suffer 25 We are not diversified and are dependent on our investment in only a few industries 25 There is a possible lack of diversification and our shareholders may recognize a lower return due to the minimum size of our offering 25 Since this is a best-efforts offering of Units, there is neither any requirement, nor any assurance, that more than the current amount raised will be raised 26 There may be delays in investment in real property, and this delay may decrease the return to shareholders 26 Our board may, in its sole discretion, determine the amount and nature of our aggregate debt and as a result may achieve a debt ratio that decreases shareholder returns 26 Certain loans are and may be secured by mortgages on our properties and if we default under our loans, we may lose properties through foreclosure 27 The per-Unit offering prices have been established arbitrarily by us and may not reflect the true value of the Units; therefore, investors may be paying more for a Unit than the Unit is actually worth 27 We may be unable to make distributions to our shareholders 27 ii Page Our real estate investments are relatively illiquid and may adversely affect returns to our shareholders 28 We may be subject to certain fixed costs that will not decrease if revenues decrease, and this may decrease distributions to shareholders 28 We have no restriction on changes in our investment and financing policies and our board may change these policies without shareholder approval 28 Our shareholders interests may be diluted in various ways, which may result in lower returns to our shareholders 28 You will be limited in your ability to sell your Units pursuant to the Unit redemption program 29 We may be required to indemnify Apple Ten Advisors against losses in various circumstances 29 Our rights and the rights of our shareholders to recover claims against our officers and directors are limited, which could reduce your and our recovery against them if they cause us to incur losses 30 Virginia law and certain provisions under our articles of incorporation and bylaws may impede attempts to acquire control of us and may deter or prevent our shareholders ability to change our management 30 Possible lack of diversification increases the risk of investment 31 We may become subject to environmental liabilities, which may decrease profitability and shareholders return 31 We may incur significant costs complying with the Americans with Disabilities Act and similar laws, which may decrease profitability and shareholder return 31 We may not have control over properties under construction 32 We depend in part on leasing space to tenants on economically favorable terms and collecting rent from our tenants, who may not be able to pay 32 Our real properties are subject to property taxes that may increase in the future, which could adversely affect our cash flows 32 We may invest in joint ventures, which could adversely affect our ability to control decisions and increase our costs or liability 32 We may not be able to use debt to meet our cash requirements 32 Technology is used in operations, and any material failure, inadequacy, interruption or security failure of that technology could harm the business 33 Hotel Risk Factors 33 Our probable lack of diversification in property type increases the risk of investment 33 Adverse trends in the hotel industry may impact our properties 33 The impact of the current economic environment on the lodging industry may depress our future financial results and growth 33 An economic downturn and concern about terrorist activities could adversely affect the travel and lodging industries and may affect hotel operations for the hotels we own and acquire 34 The hotel industry is seasonal 34 There may be operational limitations associated with management and franchise agreements affecting our properties and these limitations may prevent us from using these properties to their best advantage for our shareholders 34 We face competition in the hotel industry, which may limit our profitability and return to our shareholders 35 Cripple Creek Energy, LLC Risk Factors 35 We may not realize the anticipated return on our investment in Cripple Creek Energy, LLC 35 The successful implementation of Cripple Creek Energy, LLCs operating strategy is subject to risks inherent in the oil and gas business 35 iii Page The oil and gas business involves a variety of operating hazards that may expose Cripple Creek Energy, LLC to certain liabilities 36 Government regulations may adversely affect Cripple Creek Energy, LLC 36 Additional Risk Factors 36 The value of real estate fluctuates depending on conditions in the general economy and the real estate business. These conditions may also limit our revenues and available cash 36 We are subject to a securities class action lawsuit and governmental regulatory oversight, which could have a material adverse effect on our financial condition, results of operations and cash flows 36 Our insurance may not cover some potential losses 37 USE OF PROCEEDS 37 COMPENSATION 39 Conflicts of Interest as a Result of Fees 41 Specific Amounts of Compensation Payable to Apple Ten Advisors and Apple Suites Realty 41 Property Acquisition/Disposition Agreement 41 Advisory Agreement 42 Reimbursement Compensation under the Advisory Agreement and Property Acquisition/Disposition Agreement 42 Certain Other Reimbursements to Apple Ten Advisors and Apple Suites Realty 43 Account Maintenance Services to Shareholders 43 Allocation of Reimbursements between Operating Expenses and Acquisition Expenses 43 Limitation on Operating Expenses 43 Limitation on Acquisition Fees and Acquisition Expenses 44 Limitation on Organizational and Offering Expenses 44 Series B Convertible Preferred Shares 44 Cost-Sharing Arrangements and Reimbursements to Apple Fund Management and AppleREIT Nine 45 Property Management 48 Share Incentive Awards 49 CONFLICTS OF INTEREST 49 General 49 Conflicts Related to Fees, Compensation and Economic Benefits Paid or Incurred by us to Apple Ten Advisors, Apple Suites Realty and Glade M. Knight 49 Series B Convertible Preferred Shares 50 Policies to Address Conflicts 50 Transactions with Affiliates and Related Parties 51 Interlocking Boards of Directors 52 Competition Between Us and Glade M. Knight and Other Companies Organized by Mr. Knight 52 Competition for Management Services 55 INVESTMENT OBJECTIVES AND POLICIES 55 Investments in Real Estate or Interests in Real Estate 55 Borrowing Policies 57 Reserves 58 Sale Policies 58 Underwriting Policy 59 Changes in Objectives and Policies 60 iv Page DISTRIBUTIONS POLICY 61 DESCRIPTION OF REAL ESTATE AND OPERATING DATA 62 Potential Acquisitions 64 Summary of Contracts for Our Hotel Properties 65 Financial and Operating Information for Our Hotel Properties 69 Cripple Creek Energy, LLC Investment 74 BUSINESS 75 General 75 Business Strategies 75 Legal Proceedings and Related Matters 77 Broker Dealer 77 Regulation 78 Americans With Disabilities Act 78 Environmental Matters 78 Insurance 79 Seasonality 79 Available Information 80 MANAGEMENT 80 Board of Directors 82 Committees of the Board 82 Corporate Governance 83 Indemnification and Insurance 83 Executive Officers 83 COMPENSATION DISCUSSION AND ANALYSIS 86 Certain Relationships & Agreements 86 Director Compensation 90 Directors Plan 91 Stock Option Grants 92 APPLE TEN ADVISORS AND APPLE SUITES REALTY 93 General 93 The Advisory Agreement 93 Apple Suites Realty 96 Property Management 97 Prior Performance of Programs Sponsored by Glade M. Knight 97 Prior REITS 97 Apple Hospitality Two 97 Apple Hospitality Five 98 Apple REIT Six 98 Apple REIT Seven 99 Apple REIT Eight 99 Apple REIT Nine 99 Additional Information on Apple REIT Nine 100 Additional Information on Prior Programs 100 PRINCIPAL AND MANAGEMENT SHAREHOLDERS 101 FEDERAL INCOME TAX CONSIDERATIONS 103 General 103 v Page Tax Status of Our Company 104 REIT Qualification 105 Taxation as a REIT 110 Failure to Qualify as a REIT 111 Taxation of U.S. Shareholders 112 Backup Withholding 113 Taxation of Foreign Investors 113 State and Local Taxes 114 ERISA CONSIDERATIONS 114 Prohibited Transaction Considerations 114 Additional Considerations for Insurance Company General Accounts 116 CAPITALIZATION 117 MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION ANDRESULTS OF OPERATIONS 118 PLAN OF DISTRIBUTION 118 DESCRIPTION OF CAPITAL STOCK 121 Common Shares 121 Series A Preferred Shares 122 Series B Convertible Preferred Shares 123 Preferred Shares 125 Restrictions On Transfer 125 Facilities for Transferring Common Shares 126 Unit Redemption Program 126 SUMMARY OF ORGANIZATIONAL DOCUMENTS 129 Board of Directors 129 Responsibility of Board of Directors, Officers and Employees 129 Issuance of Securities 131 Redemption and Restrictions on Transfer 133 Amendment 133 Shareholder Liability 133 Restrictions on Roll-Up Transactions 133 Antitakeover Provisions 134 Virginia Antitakeover Statutes 135 SALES LITERATURE 135 REPORTS TO SHAREHOLDERS 135 LEGAL MATTERS 136 EXPERTS 136 INCORPORATION BY REFERENCE 137 EXPERIENCE OF PRIOR PROGRAMS 140 SELECTED FINANCIAL DATA 151 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS F-1 vi SUMMARY The following information is a summary about this offering and may not contain all of the detailed information that is important to you. Accordingly, we urge you to read this summary together with the information contained in this prospectus. Apple REIT Ten, Inc. Apple REIT Ten, Inc. was formed on August 11, 2010 for the purpose of acquiring and owning hotels and other income-producing real estate. Glade M. Knight, our chairman and chief executive officer, is our only promoter. His business address is 814 East Main Street, Richmond, Virginia 23219. We are located at 814 East Main Street, Richmond, Virginia and our telephone number is (804) 344-8121 and our website is http://www.applereitten.com. We began operations on March 4, 2011. Since beginning our operations, we have complied with the requirements and have elected to be treated as a real estate investment trust for federal income tax purposes. As a real estate investment trust, we will generally not be subject to federal income tax. We will, however, be subject to a number of organizational and operational requirements and limitations. We have created two wholly-owned subsidiaries to hold our acquisitions: Apple Ten Hospitality, Inc. and Apple Ten Ventures, Inc. We refer to Apple Ten Hospitality, Inc. as Apple Ten Hospitality and Apple Ten Ventures, Inc. as Apple Ten Ventures in this prospectus. These types of properties and entities are described below. Hotels As of July 18, 2013, we have acquired 35 hotels, including 1 full-service hotel and 34 select-service or extended-stay hotels and have entered into purchase contracts for 14 additional select-service or extended-stay hotels. Full-service hotels generally provide a full complement of guest amenities including restaurants, concierge and room service, porter service or valet parking. Select-service hotels typically do not include these amenities. Extended-stay hotels offer upscale, high-quality, residential style lodging with a comprehensive package of guest services and amenities for extended-stay business and leisure travelers. We have no limitation as to the brand of franchise or license with which our hotels are associated. We may continue to acquire hotels. Apple Ten Hospitality, or one of its wholly-owned subsidiaries, will own all of the hotels we acquire. As a real estate investment trust, we are prohibited under federal tax laws from operating our hotel properties directly. The provisions of the Internal Revenue Code, however, allow us to enter into leases for each of our hotels, which will in turn be operated by third-party hotel operators and franchisers. All our hotels are leased to Apple Ten Hospitality Management, Inc., our wholly owned, taxable REIT subsidiary, or one of its wholly-owned subsidiaries. We refer to Apple Ten Hospitality Management, Inc. as Apple Ten Hospitality Management in this prospectus. Other Real Estate Even though we intend primarily to acquire hotels, we have or may use a significant portion of the offering proceeds to invest in or purchase other income-producing real estate. This real estate will be invested or owned by Apple Ten Ventures, or one of its wholly-owned subsidiaries. We believe that approximately 20% of the net proceeds raised in this offering will be used to invest in or acquire real estate other than hotels and apartment communities. However, we may use more or less than 20% of the proceeds from this offering to invest in or acquire real estate other than hotels and are not bound to that limit. Real estate we invest in or acquire may include but will not be limited to retail and office space. We currently have a $100 million preferred interest in an energy company thats sole purpose is to acquire, own, manage, operate, develop, drill and dispose of oil and gas leasehold acreage and acquire mineral rights. Until the preferred interest is redeemed by the energy company, we will receive monthly distributions at an annual return of 10%, and deferred distributions at an annual return of 4%, paid monthly or upon redemption of the preferred interest. 1 Loan Assumptions The purchase contracts for six of our hotels required us to assume loans secured by these hotels. The total outstanding principal balance of the assumed loans as of the purchase date was $82.5 million. Each of the assumed loans has a non-recourse structure, which means that the lender generally must rely on the property, rather than the borrower, as the lenders source of repayment in any collection action. There are exceptions to the non-recourse structure in certain situations, such as misappropriation of funds and environmental liabilities. In these situations, the lender would be permitted to seek repayment from the guarantor or indemnitor of the loan, which is one of our indirect wholly-owned subsidiaries. Apple Ten Advisors and Apple Suites Realty We do not have any employees. Apple Ten Advisors, Inc. provides us with our day-to-day management. We refer to Apple Ten Advisors, Inc. as Apple Ten Advisors in this prospectus. Apple Ten Advisors does not have any significant assets. Apple Suites Realty Group, Inc. provides us with property acquisition and disposition services. We refer to Apple Suites Realty Group, Inc. as Apple Suites Realty in this prospectus. Apple Suites Realty has no significant assets. Neither Apple Ten Advisors nor Apple Suites Realty currently has employees. We pay fee compensation and reimbursement compensation to Apple Ten Advisors and Apple Suites Realty. Glade M. Knight owns all of the outstanding capital stock of Apple Ten Advisors and Apple Suites Realty. Apple Ten Advisors and Apple Suites Realty use the services of certain officers and employees of Apple Fund Management, LLC (a subsidiary of Apple Nine Advisors, Inc., which is wholly-owned by Glade M. Knight). We refer to Apple Fund Management, LLC as Apple Fund Management and to Apple Nine Advisors, Inc. as Apple Nine Advisors in this prospectus. Under the Advisory Agreement, we pay Apple Ten Advisors fee compensation and under the Property Acquisition/Disposition Agreement, we pay Apple Suites Realty fee compensation. In addition, under each such agreement, and in exchange for the services rendered under each such agreement, we pay each of Apple Ten Advisors and Apple Suites Realty reimbursement compensation for payments it makes to Apple Fund Management. More specifically, since they have no employees of their own, Apple Ten Advisors and Apple Suites Realty use the personnel of Apple Fund Management to satisfy their respective obligations under the Advisory Agreement and Property Acquisition/Disposition Agreement, and are required to reimburse Apple Fund Management for such expense. They use the reimbursement compensation received from us under the Advisory Agreement and the Property Acquisition/Disposition Agreement to pay Apple Fund Management. Alternatively, we may elect that reimbursement amounts otherwise payable to Apple Ten Advisors and Apple Suites Realty shall instead be paid directly by us to Apple Nine Advisors, the parent of Apple Fund Management. Prior to May 14, 2013, Apple Fund Management was a wholly-owned subsidiary of Apple REIT Six, Inc. Each of our properties is managed by a third-party manager or operator, who is paid a management fee. These property-level management fees to third-party managers or operators are in addition to the fee compensation and reimbursement compensation payable to Apple Ten Advisors and Apple Suites Realty under the Advisory Agreement and Property Acquisition/Disposition Agreement. Apple REIT Nine, Inc. holds the Fort Worth, Texas office lease agreement and owns our headquarters, which is located in Richmond, Virginia (the Headquarters), and are shared between us, Apple REIT Seven, Inc., Apple REIT Eight, Inc., Apple REIT Nine, Inc. (collectively, the Apple REIT Entities), Apple Seven Advisors, Inc., Apple Eight Advisors, Inc., Apple Nine Advisors, Inc. Apple Ten Advisors, and Apple Suites Realty (collectively, the Advisors). Any costs associated with the Headquarters and office lease, including office rent, utilities, office supplies, etc. (Office Related Costs) are allocated to the Apple REIT Entities and Advisors. Prior to May 14, 2013, the Headquarters was owned and the Fort Worth, Texas lease agreement was held by Apple REIT Six, Inc. 2 The following chart illustrates the relationships among us, our subsidiaries, Apple Ten Advisors, Apple Suites Realty and Apple Fund Management. (1) Purchasers of Units are our shareholders. Upon our formation, Apple Ten Advisors (which is wholly-owned by Glade M. Knight, our chairman and chief executive officer) acquired 10 Units for $110 in the aggregate. In addition, Mr. Knight acquired 480,000 Series B convertible preferred shares for $0.10 per Series B convertible preferred share or an aggregate of $48,000. We have entered into an Advisory Agreement with Apple Ten Advisors. We have entered into a Property Acquisition/Disposition Agreement with Apple Suites Realty. Wholly-owned by Glade M. Knight, our chairman and chief executive officer. Apple Ten Advisors and Apple Suites Realty have no employees of their own. Thus, Apple Ten Advisors and Apple Suites Realty use the personnel of Apple Fund Management to satisfy their respective obligations under the Advisory Agreement and Property Acquisition/Disposition Agreement. Apple Ten Advisors and Apple Suites Realty pay Apple Fund Management the reimbursement compensation they receive from us under the Advisory Agreement and Property Acquisition/Disposition Agreement, respectively. Wholly-owned by Apple Nine Advisors, which is wholly-owned by Glade M. Knight. Prior to May 14, 2013, Apple Fund Management was a wholly-owned subsidiary of Apple REIT Six, Inc. 3 Other Apple Entities Our chairman and chief executive officer, Glade M. Knight, is also chairman and chief executive officer of Apple REIT Seven, Inc., Apple REIT Eight, Inc. and Apple REIT Nine, Inc. Mr. Knight is and will be a principal in other real estate investment transactions or programs that may compete with us. In addition, our other executive officers serve as officers of, and devote time to, Apple REIT Seven, Inc., Apple REIT Eight, Inc. and Apple REIT Nine, Inc. and may serve as officers of, and devote time to, other companies which may be organized by Mr. Knight in the future. Neither Mr. Knight nor any of these other persons is required to devote any minimum amount of time and attention to us as opposed to the other companies. Apple REIT Seven, Inc., Apple REIT Eight, Inc. and Apple REIT Nine, Inc. currently own a total of 191 hotels. We currently own and intend to acquire hotels and other property in select metropolitan areas throughout the United States. Thus, there may be instances where our hotels will be in the same markets as Apple REIT Nine, Inc., Apple REIT Eight, Inc. or Apple REIT Seven, Inc. On May 14, 2013, Apple REIT Six, Inc. merged with and into an entity not affiliated with the other Apple REIT Entities. Pursuant to the terms and conditions of the merger agreement, upon completion of the Merger, the separate corporate existence of Apple REIT Six, Inc. ceased (the Merger). Prior to the Merger, Mr. Knight was Chairman and Chief Executive Officer of Apple REIT Six, Inc. Our offering of Units did not begin until the offering of Apple REIT Nine, Inc. was completed. Therefore, as a general proposition, we do not seek to acquire properties or compete for property acquisitions with other programs sponsored by Glade M. Knight. Furthermore, although Apple REIT Seven, Inc., Apple REIT Eight, Inc. and Apple REIT Nine, Inc. were organized and acquired their properties at different timesand are thus in different stages of their business cycleswe could still compete with them in the sale or other disposition of our properties or business. 4 Risk Factors We urge you to consider carefully the matters discussed under Risk Factors beginning on Page 17 before you decide to purchase our Units. An investment in our securities involves a number of risks including:  We commenced operations in March 2011 and have a limited operating history; therefore there is no assurance that we will be successful in our operations. Our shareholders should not assume that our performance will be similar to the past performance of other real estate investment programs sponsored by Glade M. Knight, including Cornerstone Realty Income Trust, Inc., Apple Hospitality Two, Inc., Apple Hospitality Five, Inc., Apple REIT Six, Inc., Apple REIT Seven, Inc., Apple REIT Eight, Inc. or Apple REIT Nine, Inc. We refer to Apple REIT Nine, Inc. as Apple REIT Nine, Apple REIT Eight, Inc. as Apple REIT Eight, Apple REIT Seven, Inc. as Apple REIT Seven, Apple REIT Six, Inc. as Apple REIT Six, Apple Hospitality Two, Inc. as Apple Hospitality Two and Apple Hospitality Five, Inc. as Apple Hospitality Five in this prospectus.  No public trading market for the common shares and the Series A preferred shares currently exists, and no such public market is expected to develop at any time in the future. Therefore, the Units are highly illiquid and very difficult to trade. In addition, there are restrictions on the transfer of our common shares. In order to qualify as a REIT, our shares must be beneficially owned by 100 or more persons and no more than 50% of the value of our issued and outstanding shares may be owned directly or indirectly by five or fewer individuals. Therefore, our bylaws provide that no person may own more than 9.8% of the total number of the issued and outstanding Units. Any purported transfer of our shares that would result in a violation of either of these limits will be declared null and void.  We have paid and are obligated to pay a fee to Apple Suites Realty of 2% of the gross purchase price and 2% of the gross sale price associated with property acquisitions and dispositions, whether these dispositions are dispositions of individual properties or of interests in us, the purpose or effect of which is to dispose of some or all of our properties. We also have paid and are obligated to pay an annual fee ranging from 0.1% to 0.25% of total equity proceeds received to Apple Ten Advisors. In addition, Apple Ten Advisors and Apple Suites Realty are reimbursed for specified costs and expenses incurred on our behalf. These compensation arrangements have been established without the benefit of arms-length negotiation. Glade M. Knight, our chairman and chief executive officer, is the sole shareholder of Apple Suites Realty and Apple Ten Advisors.  There are conflicts of interest between us and our chairman and chief executive officer, Glade M. Knight, because he is the chief executive officer and sole shareholder of companies with which we will enter into contracts for services for day-to-day operations and for the purchase or sale of real estate. Mr. Knight is the chief executive officer and sole shareholder of Apple Ten Advisors and Apple Suites Realty. In addition, Mr. Knight is a principal in other real estate investment programs, and he may in the future organize additional programs, which may compete with us. Mr. Knight is the chairman and chief executive officer of Apple REIT Seven, Apple REIT Eight and Apple REIT Nine. Apple REIT Seven, Apple REIT Eight, and Apple REIT Nine currently own hotels. Mr. Knight was also the chairman and chief executive officer of Apple REIT Six, which owned hotels. In addition, our other executive officers serve as officers of, and devote time to Apple REIT Seven, Apple REIT Eight and Apple REIT Nine and may serve as officers of, and devote time to, other companies which may be organized by Mr. Knight in the future. Our other executive officers also served as officers and devoted time to Apple REIT Six. Neither Mr. Knight nor any of these other persons is required to devote any minimum amount of time and attention to us as opposed to the other companies.  We have issued to our chairman and chief executive officer, Glade M. Knight, 480,000 Series B convertible preferred shares at a purchase price of $0.10 per share. Shareholders interests will be diluted upon conversion of the Series B convertible preferred shares. The number of 5 common shares into which the Series B convertible preferred shares are convertible as a result of this offering ranges from approximately .92 to 24.17 per Series B convertible preferred share or from 4.45% to 5.98% of the total number of common shares then outstanding following the conversion. Additional common shares will be issuable on conversion of the Series B convertible preferred shares if we sell common shares in additional public offerings after we complete this offering. Upon liquidation, Mr. Knight, as the holder of the Series B convertible preferred shares, has a junior right to our assets after distributions to the holders of the Series A preferred shares. However, Mr. Knight can cause the conversion of the Series B convertible preferred shares and the resulting dilution of shareholders interests. Upon conversion of the Series B convertible preferred shares, the Series A preferred shares will terminate and will no longer have the priority distribution on liquidation associated with the Series A preferred shares.  This offering is a blind pool offering because we have not yet identified all of the properties we will acquire with future proceeds from this offering.  We may be unable to generate sufficient cash for distributions. If our properties do not generate sufficient revenue to meet operating expenses, our cash flow and our ability to make distributions to shareholders will be adversely affected. We might make distributions in some circumstances in part from financing proceeds or other sources, such as proceeds from our offering of Units. Our distributions may include a return of capital. There is no limit on the amount of distributions that may be funded with offering proceeds or proceeds from debt, as opposed to cash from operations. If we make distributions from offering proceeds or from financing proceeds, the return to investors on invested capital will be lower than if distributions are made from cash generated from operations.  There may be a lag or delay between the raising of offering proceeds and their investment in real estate properties. Persons who acquired Units relatively early in our offering, as compared with later investors, may have received a greater return of offering proceeds as part of the earlier distributions. If investors received different amounts of returns of offering proceeds as distributions based upon when they acquired Units, the investors experienced different rates of return on their invested capital and some investors may have less net cash per Unit invested after distributions than other investors. Further, offering proceeds that are returned to investors as part of distributions to them will not be available for investments in properties. The payment of distributions from sources other than cash generated from operations will decrease the cash available to invest in properties and will reduce the amount of distributions we may make in the future.  We have no restrictions on changes in our investment and financing policies. This lack of restrictions on changes in our policies could result in those policies being changed without Unit holder approval. Further, our board may, in its sole discretion, determine the amount of our aggregate debt. Therefore, our properties may be highly leveraged and thereby subject to a greater risk of default. In addition, since Apple Suites Realtys commission is based on gross purchase price, it may have an incentive to encourage us to purchase highly-leveraged properties in order to maximize commissions.  Apple Ten Advisors receives an asset management fee based on the ratio of our funds from operations to the amount raised in this offering. In order to increase this fee, Apple Ten Advisors could have an incentive to recommend riskier or more speculative investments.  Due to federal income tax restrictions, we cannot operate our hotels directly. Our hotels are managed pursuant to franchise or license agreements with nationally recognized hotel brands. These agreements contain limitations on the operation and maintenance of our properties. Our other real estate may be managed by third-party managers.  Neither Apple Ten Advisors nor Apple Suites Realty currently has employees. Each company must make arrangements with third-parties to provide services for day-to-day operations and for the purchase or sale of real estate. These third-parties may compete with us and may be affiliated with Glade M. Knight. 6  There may be conflicts of interest because of interlocking boards of directors with our affiliated companies.  General economic and financial downturns could adversely affect our operations and our business objectives.  We are subject to a securities class action lawsuit and governmental regulatory oversight, which could have a material adverse effect on our financial condition, results of operations and cash flows. The Status of the Offering We initially offered Units at $10.50 per Unit until the minimum of 9,523,810 Units were sold. As of January 27, 2011, we completed the minimum offering. We are continuing the offering at $11per Unit until a maximum of 182,251,082 Units are sold. As of June 30, 2013, 105,915,758 Units remained unsold. Purchasers must purchase a minimum of $5,000 in Units except that certain benefit plans may purchase a minimum of $2,000 in Units. The Units are being offered through David Lerner Associates, Inc, an unaffiliated broker-dealer. This offering of Units will continue until all the Units offered under this prospectus have been sold or until January 19, 2014. This is an on-going best-efforts offering. Purchasers will be sold Units at one or more closings. An initial closing occurred after the minimum offering of 9,523,810 Units was achieved on January27, 2011. Thereafter, additional closings have occurred and are expected to continue to occur on a monthly basis as Units are sold during the offering period. With each purchase of a Unit you will receive one common share and one Series A preferred share. The Series A preferred shares will have no voting rights and no conversion rights. The only right associated with the Series A preferred shares will be a priority distribution upon the sale of our assets or other event of liquidation. The priority will be equal to $11.00 per Series A preferred share, and no more, before any distributions are made to the holders of any other shares. In the event we pay special dividends, the amount of the $11.00 priority will be reduced by the amount of any special dividends approved by our board. The Series A preferred shares will not be separately tradable from the common shares to which they relate. The Series A preferred shares will terminate and no longer have a priority distribution right upon conversion of the Series B convertible preferred shares. As of June 30, 2013, we had closed on the following sales of Units in the offering: Price Per Unit Number of Units Sold Gross Proceeds Proceeds Net of SellingCommissions and MarketingExpense Allowance $ 10.50 9,523,810 $ 100,000,000 $ 90,000,000 $ 11.00 66,811,514 734,926,658 661,433,992 Total 76,335,324 $ 834,926,658 $ 751,433,992 Our distributions since initial capitalization through March 31, 2013 totaled approximately $82.3 million and were paid at a monthly rate of $0.06875 per common share beginning in February 2011. For the same period, our net cash generated from operations was approximately $37.8 million. Due to the inherent delay between raising capital and investing that same capital in income producing real estate, we have had significant amounts of cash earning interest at short term money market rates. As a result, a portion of distributions paid through March 31, 2013 have been funded from proceeds from our on-going best-efforts offering of Units, and are expected to be treated as a return of capital for federal income tax purposes. The following is a summary of the distributions and net cash from (used in) operations. 7 Period TotalDistributionsDeclared andPaid per Share TotalDistributionsDeclared andPaid Net Cash From/(Used in)Operations (a) Net Income/(Loss) (a) For the period Aug. 13, 2010 (initial capitalization) through Dec. 31, 2010 $  $  $ (6,000 ) $ (31,000 ) 1st Quarter 2011 0.13750 1,855,000 (2,488,000 ) (2,390,000 ) 2nd Quarter 2011 0.20625 5,753,000 (1,059,000 ) (1,179,000 ) 3rd Quarter 2011 0.20625 7,596,000 846,000 (473,000 ) 4th Quarter 2011 0.20625 8,390,000 3,522,000 (1,092,000 ) 1st Quarter 2012 0.20625 9,336,000 1,905,000 1,974,000 2nd Quarter 2012 0.20625 10,596,000 9,616,000 5,900,000 3rd Quarter 2012 0.20625 12,079,000 11,515,000 5,519,000 4th Quarter 2012 0.20625 13,023,000 10,097,000 3,686,000 1st Quarter 2013 0.20625 13,622,000 3,830,000 2,888,000 Total $ 1.78750 $ 82,250,000 $ 37,778,000 $ 14,802,000 Note for Table: (a) See complete consolidated statements of cash flows and consolidated statements of operations for the 12 months ending December 31, 2012 and 2011 included in our most recent Form 10-K for the year ended December 31, 2012 and the three months ending March 31, 2013 included in our most recent Form 10-Q for the quarter ended March 31, 2013. In February 2011, our Board of Directors established a policy for an annualized distribution rate of $0.825 per common share, payable in monthly distributions. We intend to continue paying distributions on a monthly basis, consistent with the annualized distribution rate established by our Board of Directors. Our objective in setting a distribution rate is to project a rate that will provide consistency over the life of the Company taking into account acquisitions and capital improvements, ramp up of new properties and varying economic cycles. To meet this objective, we may require the use of debt or offering proceeds in addition to cash from operations. Since a portion of distributions to date have been funded with proceeds from our offering of Units, our ability to maintain our current intended rate of distribution will be based on our ability to fully invest our offering proceeds and thereby increase its cash generated from operations. As there can be no assurance of our ability to acquire properties that provide income at this level, or that the properties already acquired will provide income at this level, there can be no assurance as to the classification or duration of distributions at the current rate. For the year ended December 31, 2012, as stated in Note 1 to our Consolidated Financial Statements for that period, 51% of distributions made to investors represented a return of capital and the remaining 49% represented ordinary income. Proceeds of the offering which are distributed are not available for investment in properties. See Risk FactorsWe may be unable to make distributions to our shareholders, on page 27 of this prospectus. Partial Tender Offer On March 27, 2013, a group of bidders announced a tender offer to purchase up to 3,500,000 Units for $5.25 per Unit. On April 9, 2013, we filed a Schedule 14D-9 reporting our Board of Directors unanimous recommendation to our stockholders to reject the tender offer. On June 4, 2013, the bidders announced they acquired 47,621.566 Units for $5.25. Following the purchase of all the tendered Units, the bidders own an aggregate of aproximately 0.065% of the Companys outstanding shares. Net Book Value Per Share In connection with this on-going offering of Units, we are providing information about our net book value per share. Net book value per share is calculated as total book value of assets minus total liabilities. It assumes that the value of real estate assets diminishes predictably over time as 8 shown through the depreciation and amortization of real estate investments. Real estate values have historically risen or fallen with market conditions. Net book value does not reflect value per share upon an orderly sale or liquidation of the Company in accordance with our investment objectives. Our net book value reflects dilution in the value of our Units from the issue price as a result of (i)operating losses, which reflect accumulated depreciation and amortization of real estate investments as well as the fees and expenses paid to acquire real estate including commissions to Apple Suites Realty Group, (ii) the funding of distributions from sources other than cash flow from operations, and (iii) fees paid in connection with our on-going best-efforts offering, including selling commissions and marketing fees. As of March 31, 2013, our net book value per share was $8.80. We calculated our net book value by subtracting total liabilities from total assets and dividing by the total number of Units outstanding at March 31, 2013. The offering price of shares under our on-going best-efforts offering at June 30, 2013 was $11.00. Our offering price was not established on an independent basis and bears no relationship to the net book value of our assets. There is currently no established public market in which our common shares or Units are traded, however as discussed above in the Status of the Offering section of this prospectus, 66.8 million Units have been purchased at $11 per Unit. As discussed in the prospectus the Units will be illiquid for an indefinite period of time. We will continue to use the $11 per Unit price as the offering price until such time as buyers are not available, or until we have an orderly sale or liquidation in accordance with our investment objectives outlined in the prospectus. Use of Proceeds The proceeds of the offering will be used:  to pay organizational expenses;  to pay expenses and fees of selling the Units;  to repay interim borrowings used to fund acquisitions;  to invest in properties;  to pay expenses and fees associated with acquiring properties; and  to establish a working capital reserve for distributions and other operating uses. If the maximum offering of $2 billion is sold, we expect to acquire or invest in approximately 100 to 125 properties, if we have little or no debt. If the properties purchased are encumbered by debt equal to 50% of their fair market values, we expect to acquire or invest in approximately 200 to 250 properties with the proceeds of the maximum offering. At the inception of the Company, we obtained an unsecured line of credit in the amount of $400,000 to fund initial offering expenses. This line of credit was guaranteed by Glade M. Knight. Mr. Knight did not receive any compensation for providing this guarantee. The line of credit was repaid and extinguished upon closing on the minimum offering. Conflicts of Interest We may be subject to conflicts of interest arising from our relationship with Apple Ten Advisors, Apple Suites Realty, and Glade M. Knight, our chairman and chief executive officer. More specifically:  Apple Ten Advisors, Apple Suites Realty and Glade M. Knight are not restricted from engaging for their own account in business activities of the type conducted by us.  There may be conflicts with respect to commissions we pay to Apple Suites Realty because its compensation will increase in proportion to the number of properties purchased and sold by us and the properties purchase and sale prices. In addition, since Apple Suites Realtys commission is based on gross purchase price, it may have an incentive to encourage us to purchase highly leveraged properties in order to maximize commissions. 9  There may be conflicts with respect to the asset management fee we pay to Apple Ten Advisors since its compensation is a percentage of total proceeds received from time to time by us from the sales of our Units.  Glade M. Knight is also the chairman and chief executive officer of Apple REIT Nine, Apple REIT Eight and Apple REIT Seven, all of which own extended-stay, select-service and other hotels. There may be times when he may owe certain duties to those entities which conflict with his duties to us. Mr. Knight may in the future organize additional programs which may compete with us and may, as a director and officer of those programs, owe duties to those programs.  We issued 480,000 Series B convertible preferred shares to Glade M. Knight in exchange for $0.10 per share. Under limited circumstances, the Series B convertible preferred shares may be converted into common shares, thereby resulting in dilution of the shareholders interest in us. As chairman of our board and chief executive officer, Mr. Knight can influence the conversion of the Series B convertible preferred shares. As owner of the advisory company, Mr. Knight could terminate the Advisory Agreement, and thereby cause the conversion of the Series B convertible preferred shares. Under a merger transaction or listing our Units on a securities exchange, the Series B convertible preferred shares would be converted into Units. In the event we were to liquidate, the Series B convertible preferred shares would not be converted. The possibility of this conversion may influence Mr. Knights judgment when recommending (or not recommending) to our board a merger, the timing of listing, a disposition of our assets or liquidation.  Glade M. Knight also serves as a director for Apple REIT Nine, Apple REIT Eight and Apple REIT Seven. Mr. Knight is chairman and chief executive officer of Apple REIT Nine, Apple REIT Eight and Apple REIT Seven. There are instances where our hotels are in the same markets as hotels owned by these other entities. Even though the hotels are managed by third-party management companies and neither our board nor the boards of Apple REIT Nine, Apple REIT Eight and Apple REIT Seven are engaged in the management of the hotels, having one or more directors of the board of directors who are also directors of the board of directors of Apple REIT Eight or Apple REIT Seven or having hotels in some of the same markets as Apple REIT Nine, Apple REIT Eight or Apple REIT Seven may, at times, present a conflict of interest.  Officers and other employees of Apple Fund Management serve as officers of and devote time to us, Apple REIT Seven, Apple REIT Eight and Apple REIT Nine, and may serve as officers of, and devote time to, other companies which have been or may be organized by Glade M. Knight, including Apple Ten Advisors and Apple Suites Realty. Neither Mr. Knight nor any of these other persons is required to devote any minimum amount of time and attention to us as opposed to the other companies. Liquidity Before this offering there has been no public market for the Units and we do not expect a market to develop for the common shares or the Series A preferred shares at any time in the future. Prospective shareholders should view the Units as illiquid and must be prepared to hold their investment for an indefinite length of time. We do not plan to cause the common shares or the Series A preferred shares to be listed on any securities exchange or quoted on any system or in any established market either immediately or at any definite time in the future. We may cause the common shares to be listed or quoted if the board of directors determines this action to be prudent. However, there can be no assurance that this event will ever occur. We expect that within approximately seven years from the initial closing, which occurred January 27, 2011, we will:  cause the common shares to be listed on a national securities exchange; 10  dispose of all of our properties in a manner which will permit distributions to shareholders of cash; or  merge, consolidate or otherwise combine with a real estate investment trust or similar investment vehicle. However, we are under no obligation to take any of these actions, and these actions, if taken, might be taken after seven years from the initial closing. In the event we merge, consolidate or otherwise combine with a real estate investment trust or similar investment vehicle, there can be no assurance that such event will result in liquidity for the common shares. There are restrictions on the transfer of our common shares. In order to qualify as a REIT, our shares must be beneficially owned by 100 or more persons and no more than 50% of the value of our issued and outstanding shares may be owned directly or indirectly by five or fewer individuals. Therefore, our bylaws provide that no person may own more than 9.8% of the total number of the issued and outstanding Units. Any purported transfer of our shares that would result in a violation of either of these limits will be declared null and void. If we undertake a transaction of the type described above, we would report on and explain the transaction to the extent required by applicable securities laws and regulations. However, we are under no legal obligation to undertake any transaction of the type described above at any particular time. Thus, we would not expect to disclose in a formal way our not taking an action of the type described above unless required at that time by law. As a practical matter, however, we communicate with our shareholders through quarterly and annual reports to shareholders and we keep our shareholders informed of our decisions and reasons with respect to not taking any action of the type described above if that course of action is deemed by us to be appropriate to us and the shareholders. Investment and Distribution Policy We intend to seek to maximize shareholder value by acquiring and investing in hotels and other real estate for long-term ownership. We generally intend to acquire fee ownership of our properties. We will seek opportunities, through the direct ownership of our properties, that provide acceptable investment returns and growth in cash distributions to our shareholders. Although our primary focus is direct ownership of properties, we may pursue other investment opportunities for income producing real estate. As a REIT, we are required to make dividend distributions to our shareholders. We began making monthly distributions commencing after the first full month following the closing of the minimum offering of 9,523,810 Units on January 27, 2011. While we will seek generally to make distributions from our cash generated from operations, we might make distributions (although there is no obligation to do so) in certain circumstances in part from proceeds from our offering of Units or from proceeds of borrowings. While distributions from such sources would result in the shareholder receiving cash, the consequences to us and the shareholder would differ from a distribution out of our cash generated from operations. The payment of distributions from sources other than cash generated from operations will decrease the cash available to invest in properties and will reduce the amount of distributions we may make in the future. We will depreciate our fixed assets on a straight-line basis over their expected useful lives. These factors will cause a portion of the distribution to be treated as a return of capital for tax purposes. To maintain REIT status, we generally must distribute to our shareholders in each taxable year at least 90% of our net ordinary income. More precisely, we must distribute an amount equal to the sum of 90% of our REIT taxable income before deduction of dividends paid and excluding any net capital gain and 90% of any net income from foreclosure property less the tax on that income, minus limited categories of excess non-cash income including, cancellation of indebtedness and original issue discount income. The voting rights and rights to distributions of the holders of common shares will be subject to the prior rights of the holders of any subsequently-issued preferred shares. Unless otherwise required by applicable law or regulation, the preferred shares would be issuable without further authorization 11 by holders of the common shares and on the terms and for the consideration as may be determined by the board of directors. The preferred shares could be issued in one or more series having varying voting rights, redemption and conversion features, distribution (including liquidation distribution) rights and preferences, and other rights, including rights of approval of specified transactions. A series of preferred shares could be given rights that are superior to rights of holders of common shares and a series having preferential distribution rights could limit common share distributions and reduce the amount holders of common shares would otherwise receive on dissolution. Borrowing Policy We generally intend to purchase our properties using cash and interim borrowings. We will endeavor to repay any interim borrowings with proceeds from the sale of Units. However, we may not necessarily hold our properties on an unleveraged basis. When advisable, we may incur medium or long- term debt secured by our properties. We expect borrowings to come from third-party, non-affiliated lenders. As of June 30, 2013, six of our properties have mortgages that pre-dated our purchase, are secured by the hotels, and were assumed by one of our purchasing subsidiaries. Our bylaws prohibit us from incurring debt if the debt would result in our total debt exceeding 100% of the value of our net assets, before subtracting any liabilities. The value of our net assets means the value of our total tangible assets at cost before deducting depreciation or other non-cash reserves. However, our bylaws allow us to incur debt in excess of this limitation when the excess borrowing is approved by a majority of our independent directors and disclosed to the shareholders. The bylaws also prohibit us from allowing total borrowings to exceed 50% of the fair market value of our assets, before subtracting liabilities, subject to the same exception described in the previous sentence. The two limitations on debt described in this paragraph are applied separately and independently. For example, it is possible that incurring debt may require approval by a majority of the directors under one limitation even though the other limitation on debt does not apply. In addition, the bylaws provide that our borrowings must be reasonable in relation to our net assets and must be reviewed quarterly by the directors. Subject to these limitations on the permitted maximum amount of debt, there is no limitation on the number of mortgages or deeds of trust that may be placed against any particular property. Assuming the directors approve, we may borrow in excess of the debt limitations described in the previous paragraph in order to acquire a portfolio of properties. Compensation Glade M. Knight is our sole promoter. We do not expect to pay a material salary to Mr. Knight. However, Mr. Knight is currently the sole shareholder of Apple Ten Advisors and Apple Suites Realty, which are entitled to receive fees for advisory services as well as operational and managerial services rendered by them to us. On our behalf and pursuant to the terms of the Advisory Agreement and the Property Acquisition/Disposition Agreement, Apple Ten Advisors and Apple Suites Realty utilize the services of certain officers and employees of Apple Fund Management (a subsidiary of Apple Nine Advisors, which is wholly-owned by Glade M. Knight) to provide the advisory, operational and managerial services they are obligated to perform for us since neither Apple Ten Advisors nor Apple Suites Realty has any employees. Prior to May 14, 2013, Apple Fund Management was a wholly-owned subsidiary of Apple REIT Six. From reimbursement compensation received from us by Apple Ten Advisors and Apple Suites Realty under the Advisory Agreement and Property Acquisition/Disposition Agreement, Apple Ten Advisors and Apple Suites Realty reimburse Apple Fund Management for a portion of the compensation paid by Apple Fund Management to its senior managers and staff, based on the estimated amount of time they devote to activities required by Apple Ten Advisors and Apple Suites Realty. Such payments are not based on any formal record keeping regarding the time these employees devote to Apple Ten Advisors and Apple Suites Realty but are based on a good faith estimate by the employee and/or his or her supervisor of the time devoted by the employee to such companies. Reimbursement amounts are in 12 addition to the advisory fees and commissions we are contractually obligated to pay Apple Ten Advisors and Apple Suites Realty. The compensation and reimbursements payable to Apple Ten Advisors and Apple Suites Realty are listed below. Except as indicated, we cannot determine the maximum dollar amount of this compensation and reimbursement. We also show compensation payable to David Lerner Associates, Inc. David Lerner Associates is not related to, nor an affiliate of, either Apple Ten Advisors or Apple Suites Realty. Person ReceivingCompensation Type of Compensation Amount of Compensation Offering Phase David Lerner Associates Selling Commissions 7.5% of the purchase price of the Units. If the maximum offering of $2 billion is sold, the selling commissions would be $150,000,000. David Lerner Associates Marketing Expense Allowance 2.5% of the purchase price of the Units. If the maximum offering of $2 billion is sold, the marketing expense allowance would be $50,000,000. Acquisition Phase Apple Suites Realty Commission for acquiring our properties and real estate acquisition expenses 2% of the gross purchase price of the properties purchased by usestimated at $34.8 million if the maximum offering is sold (assuming no debt is incurred). If debt is incurred in each acquisition to the maximum permitted by our bylaws, and the maximum offering is sold, the amount of compensation would be $69.6 million. In addition, typical real estate acquisition expenses are estimated to be $10,000,000 if the maximum offering is sold. 13 Person ReceivingCompensation Type of Compensation Amount of Compensation Operational Phase Apple Ten Advisors Asset management fee for managing our day-to-day operations Annual fee payable quarterly based upon a ratio of our funds from operations to the amount raised in this offering ranging from 0.1% to 0.25% of the amount raised in this offeringa maximum of $5,000,000 per year if the maximum offering is sold. Apple Ten Advisors and Apple Suites Realty Reimbursement for compensation and overhead costs incurred on our behalf Estimated to be $2,000,000 (per year) if the maximum offering is sold. See below under Reimbursement Compensation under the Advisory Agreement and the Property/Acquisition Disposition Agreement. Apple Ten Advisors and Apple Suites Realty Reimbursement for certain deposits and costs incurred on our behalf Not Estimable, but subject to the limits described below under Reimbursements to Apple Ten Advisors and Apple Suites Realty. David Lerner Associates Fee for Account Maintenance Services to Shareholders Not Estimable, but based on the number of shareholder accounts, as described below under Account Maintenance Services to Shareholders. Disposition Phase Apple Suites Realty Commission for selling our properties Up to 2% of the gross sales prices of the properties sold by us. Glade M. Knight Series B convertible preferred shares (or common shares, if Series B is converted) If we sell our assets in liquidation, each Series A preferred share receives a liquidation preference of $11. Amounts in excess of this are paid as described below under CompensationSeries B Convertible Preferred Shares. If the Series B convertible preferred shares are converted into common shares, their value is estimated to be up to $127 million (if maximum offering is sold) (these estimates assume a common share is worth $11). As described above, and as shown on the table below, we pay certain fees and expenses as they are incurred, while others accrue and will be paid in future periods, subject in some cases to the achievement of performance criteria. We did not incur any amounts in connection with our disposition phase through March 31, 2013. 14 Cumulative through March 31, 2013 Incurred Paid Accrued Offering Phase Selling commissions paid to David Lerner Associates, Inc. in connection with the offering $ 57,152,250 $ 57,152,250 $  Marketing expense allowance paid to David Lerner Associates, Inc. in connection with the offering 19,050,750 19,050,750  76,203,000 76,203,000  Acquisition Phase Acquisition commission paid to Apple Suites Realty 11,493,000 11,493,000  Reimbursement of costs paid to Apple Suites Realty 1,439,000 1,439,000  Reimbursement of certain deposits to Apple Suites Realty 105,000 105,000  Operations Phase Asset management fee paid to Apple Ten Advisors 1,099,000 1,099,000  Reimbursement of costs paid to Apple Ten Advisors 2,032,000 2,032,000  Fees for Account Maintenance Services to Shareholders paid to David Lerner Associates, Inc. 431,000 377,000 54,000 Unit Redemption Program We may use proceeds received from the sale of Units from the offering and our dividend reinvestment plan which we plan to implement following the conclusion of this offering to redeem your Units. Our Unit redemption program began in April 2012, which was more than one year after our initial closing of this offering. After you have held your Units for a minimum of one year, our Unit redemption program will provide an opportunity for you to redeem all or a portion of your Units, subject to certain restrictions and limitations, for a purchase price equal to: (1) for redemptions made during the first five (5) years from the date of your purchase of the Units to be redeemed, 92.5% of the price you paid for your Units to be redeemed, and (2) for redemptions made after the first five (5) years from the date of your purchase of the Units to be redeemed, 100% of the price you paid for your Units to be redeemed. In the case of redemption of Units following the death of all shareholders in one account, the purchase price will equal 100% of the price paid by the deceased shareholders for the Units. We reserve the right to determine the number of Units redeemed under our Unit redemption program. The board of directors reserves the right in its sole discretion at any time and from time to time to:  waive the one-year holding period in the event of the death of a shareholder, a shareholders disability or need for long-term care, other involuntary exigent circumstances such as bankruptcy, or a mandatory distribution requirement under a shareholders IRA;  reject any request for redemption;  change the purchase price for redemptions; or  otherwise amend the terms of, suspend or terminate our Unit redemption program. If the board of directors amends, suspends or terminates the Unit redemption program or reduces the number of Units purchased under the Unit redemption program, we will provide shareholders with thirty (30) days advance written notice by means of either (1) an annual or quarterly report or (2) a separate mailing accompanied by disclosure in a current or periodic report under the Securities Exchange Act of 1934. Redemption of Units, when requested, will be made quarterly. If we do not have sufficient funds to accommodate all redemption requests, Units will be redeemed as follows: first, pro rata as to redemptions upon the death or disability of a shareholder; next pro rata as to redemptions to shareholders who demonstrate, in the discretion of our board of directors, another involuntary exigent circumstance, such as bankruptcy; next pro rata as to redemptions to shareholders subject to 15 a mandatory distribution requirement under such shareholders IRA; next, pro rata as to shareholders seeking redemption of all Units owned by them who own beneficially or of record fewer than 100 Units; and, finally, pro rata as to all other redemption requests. We will limit the number of Units redeemed pursuant to our Unit redemption program to the lesser of as follows: (1)during any 12-month period, we will not redeem in excess of three percent (3.0%) of the weighted average number of Units outstanding during the 12-month period immediately prior to the date of redemption; and (2) funding for the redemption of Units will come exclusively from the net proceeds we receive from the sale of Units under this offering or our dividend reinvestment plan which we plan to implement following the conclusion of the offering so that in no event will the aggregate amount of redemptions under our Unit redemption program exceed aggregate net proceeds received by us from the sale of Units (after commissions), pursuant to this offering or our dividend reinvestment plan. We cannot guarantee that the funds set aside for the Unit redemption program will be sufficient to accommodate all requests made in any year. If we do not have such funds available at the time when redemption is requested, you can withdraw your request for redemption by submitting a written request to withdraw your request for redemption to David Lerner Associates. If no withdrawal is requested, we will honor your request at such time, if any, when sufficient funds become available. You may withdraw your request for redemption at any time up until the time at which Units are redeemed. If your redemption request is granted, you will receive the redemption amount within 30 days following the end of the quarter in which your redemption request is granted. We will not reject a request for redemption unless you have not held the units for one year or you have failed to fill out a redemption request form completely. You will have no right to request redemption of your Units after the Units are listed on any securities exchange or quoted on any system or in any established market. If you redeem Units under the Unit redemption program you will not be permitted to purchase additional Units in this offering for a period of one year from the date of redemption. The Units we purchase under the Unit redemption program will be cancelled, and will have the status of authorized, but unissued shares. We will not reissue such Units unless they are first registered with the Securities and Exchange Commission (the Commission) under the Securities Act of 1933 and under appropriate state securities laws or otherwise issued in compliance with such laws. In the unlikely event that the Series B convertible preferred shares are converted and there is no related liquidity event with respect to the Units, the Unit redemption program will be reformulated or modified by the board of directors at that time. Since inception of the program through April 30, 2013, we have redeemed approximately 2.2 million Units representing $22.8 million. As contemplated in the program, beginning with the October 2012 redemption, the scheduled redemption date for the fourth quarter of 2012, we redeemed Units on a pro rata basis due to the 3.0% limitation discussed above. Prior to October 2012, we redeemed 100% of redemption requests. The following is a summary of the Unit redemptions: Redemption Date Requested Unit Redemptions Units Redeemed Redemption RequestsNot Redeemed April 2012 474,466 474,466 0 July 2012 961,236 961,236 0 October 2012 617,811 46,889 570,922 January 2013 938,026 114,200 823,826 April 2013 1,063,625 637,779 425,846 16 RISK FACTORS An investment in Units involves a number of risks. We urge you to carefully consider the following information describing the material risks inherent in investing in Units, together with the other information in this prospectus, before making a decision to purchase our Units General Risk Factors We were incorporated in August 2010 and have a limited operating history; therefore, there is no assurance that we will be able to achieve our investment objectives. We only own a limited number of properties at this time and must rely on Glade M. Knight and his affiliates to purchase appropriate properties for us. This offering is a blind pool offering because we have not yet identified all of the properties we will acquire with the future proceeds from this offering. We were incorporated in August 2010 and have a limited operating history and a limited number of assets. We are subject to all of the business risks and uncertainties associated with any new business, including the risk that we will not achieve our investment objectives as described in this prospectus and that the value of your investment could decline substantially. This offering is a blind pool offering because we have not yet identified all of the properties we will acquire with future proceeds from this offering and, therefore, investors will have to rely upon the ability of Glade M. Knight and his affiliates to acquire a suitable portfolio of properties. As of July 18, 2013 we have only 35 hotel properties. We will continue to use the proceeds of this offering to acquire additional properties and the investors will be unable to review the terms of the purchase, financing and management of these properties before we enter into these arrangements. However, when at any time during the offering period we enter into a contract for and/or contemplate the purchase of a specific property, this prospectus will be supplemented to provide a description of the property and the anticipated terms of its purchase and financing. A prospective shareholder will only be able to evaluate information as to properties that are disclosed in a prospectus supplement issued before the prospective shareholder makes its investment. See Business and Investment Objectives and Policies. In addition, we have no employees and will be dependent upon Apple Ten Advisors and Apple Suites Realty. See Managements Discussion and Analysis of Financial Condition and Results of Operations and Apple Ten Advisors and Apple Suites Realty. The past performance of programs sponsored or affiliated with Glade M. Knight is not an indicator of our future performance. You should not rely upon the past performance of other programs sponsored or affiliated with Glade M. Knight as an indicator of our future performance. Our distributions to our shareholders may not be sourced from our cash generated from operations but from offering proceeds or indebtedness and this will decrease our distributions in the future; furthermore, we cannot guarantee that investors will receive any specific return on their investment. In February 2011, our Board of Directors established a policy for an annualized distribution rate of $0.825 per common share, payable in monthly distributions. We intend to continue paying distributions on a monthly basis, consistent with the annualized distribution rate established by our Board of Directors. As a result, we may be more likely to have a return of capital as a part of distributions to shareholders early in our operations. This is because as proceeds are raised in the offering, it is not always possible immediately to invest them in real estate properties that generate our desired return on investment. There may be a lag or delay between the raising of offering proceeds and their investment in real estate properties. Persons who acquire Units relatively early in our offering, as compared with later investors, may receive a greater return of offering proceeds as part of the earlier distributions. If investors receive different amounts of returns of offering proceeds as distributions based upon when they acquire Units, the investors will experience different rates of 17 return on their invested capital and some investors may have less net cash per Unit invested after distributions than other investors. Further, offering proceeds that are returned to investors as part of distributions to them will not be available for investments in properties. The payment of distributions from sources other than operating cash flow will decrease the cash available to invest in properties and will reduce the amount of distributions we may make in the future. See Plan of Distribution. We cannot and do not guarantee that investors will receive any specific return on their investment. Further, there is no limitation on the amount of distributions that can be funded from offering proceeds or financing proceeds. There would be significant adverse consequences of our failure to qualify as a REIT, including our ability to make distributions to shareholders. Qualification as a real estate investment trust, or REIT, involves the application of highly technical and complex Internal Revenue Code provisions for which there are limited judicial or administrative interpretations. If we were to fail to qualify as a REIT for any taxable year, and the relief provisions discussed under Material Federal Income Tax Considerations do not apply, we would be subject to federal income tax on our taxable income at corporate rates. In addition, we would generally be disqualified from treatment as a REIT for the four taxable years following the year of losing our REIT status. Losing our REIT status would reduce our net earnings available for investment or distribution to our shareholders because of the additional tax liability. In addition, distributions to our shareholders would no longer qualify for the dividends paid deduction and we would no longer be required to make distributions. To the extent we have made distributions in anticipation of qualifying as a REIT, we might be required to borrow funds or liquidate investments in order to pay the applicable tax. See Federal Income Tax ConsiderationsFailure to Qualify as a REIT. We will not obtain a tax ruling on our REIT status or any other tax matters. Our legal counsel, McGuireWoods LLP, has rendered to us an opinion to the effect that commencing with our first taxable year, we were organized as a corporation in conformity with the requirements for qualification and taxation as a REIT under the Code and our proposed method of operations described in this prospectus will enable us to satisfy the requirements for qualification as a REIT. However, the opinion of McGuireWoods LLP is not binding on the IRS. We have not requested and do not plan to request a ruling from the IRS that we qualify as a REIT (or concerning any other tax matter), and the legal opinion and statements in this prospectus are not binding on the IRS or any court. See Federal Income Tax ConsiderationsGeneral. There is no public market for our common shares, so investors may be unable to dispose of their investment. Prospective shareholders should view the common shares, issued as part of each Unit sold, as illiquid and must be prepared to hold their common shares for an indefinite length of time. There is no public market for our common shares, and we do not expect a market to develop at any time in the future. We have no current plans to cause our common shares to be listed on any securities exchange or quoted on any system or in any established market either immediately or at any definite time in the future. While we, acting through our board of directors, may cause the common shares to be listed or quoted if the board of directors determines this action to be prudent, there can be no assurance that this event will ever occur. Shareholders may be unable to resell their common shares at all, or may be able to resell them only at a later date at a substantial discount from the purchase price. Thus, the common shares should be considered a long-term investment. In addition, there are restrictions on the transfer of our common shares. In order to qualify as a REIT, our shares must be beneficially owned by 100 or more persons and no more than 50% of the value of our issued and outstanding shares may be owned directly or indirectly by five or fewer individuals. Therefore, our bylaws provide that no person may own more than 9.8% of the total number of the issued and outstanding Units. Any purported transfer of our shares that would result 18 in a violation of either of these limits will be declared null and void. See Description of Capital StockRestrictions on Transfer, and Description of Capital StockFacilities for Transferring Common Shares. There will never be a public market for our Series A preferred shares separate from any market that may develop for our common shares and investors are not able to separately dispose of their Series A preferred shares without disposing of the common shares to which the Series A preferred shares relate. Prospective shareholders should view the Series A preferred shares as illiquid and must be prepared to hold those shares for as long as they hold the common shares to which each Series A preferred share relates. No public market for our Series A preferred shares will exist separate from any public market that may exist for our common shares. Each Series A preferred share will not trade separately from each common share to which it relates. Our Series A preferred shares will never trade separately from our common shares nor ever be listed on any securities exchange or quoted on any system or in any established market. Shareholders will be unable to resell their Series A preferred shares without selling the common shares to which they relate. See Description of Capital StockSeries A Preferred Shares. We will not attempt to calculate our net asset value on a regular basis. We will not attempt to calculate our net asset value on a regular basis. Accordingly, investors will not have reliable information on the net fair value of the assets owned by us. There is a dilutive effect to investors who purchase our Units at $11.00 rather than at the initial offering price of $10.50 per Unit. Investors who purchased our Units at $10.50 received a discounted price compared to investors who purchase after the minimum offering of Units was achieved. Investors who purchase our Units at $11.00 experience dilution because the sale of some of our Units at $10.50 results in the average per Unit price being less than $11.00 per Unit. The Units are identical in terms of rights to distributions, voting and other rights, but the purchasers who acquire Units at $11.00 per Unit are paying a comparative premium over the $10.50 per Unit purchasers. Our Board of Directors will decide when and whether we list our Units, engage in a merger or similar sale transaction or dissolve, and we are under no obligation to take any of these actions at any particular time; therefore, our shares may be illiquid for an indefinite period of time. We expect that within approximately seven years from the closing of the minimum offering of 9,523,810 Units, which occurred January 27, 2011, we will:  cause our common shares to be listed on a national securities exchange;  dispose of all of our properties in a manner which will permit distributions to our shareholders of cash; or  merge, consolidate or otherwise combine with a real estate investment trust or similar investment vehicle. If we liquidate all of our assets, the Series A preferred shares would have a priority distribution followed by a priority distribution to the Series B convertible preferred shares, on an as converted basis. In the event that the liquidation of our assets resulted in proceeds that exceeded the distribution rights of the Series A preferred shares and Series B convertible preferred shares, the remaining proceeds would be distributed between the common shares and the Series B convertible preferred shares, on an as converted basis. Upon conversion of the Series B convertible preferred shares, the Series A preferred shares will terminate and will no longer have the priority distribution on liquidation associated with the Series A preferred shares. Certain of these transactions, such as a merger or sale of all of our assets, or our dissolution, will require shareholder approval. See 19 Investment Objectives and PoliciesSale Policies and Description of Capital StockSeries B Convertible Preferred Shares. Any of these actions will be conditioned on the board of directors determining the action to be prudent and in the best interests of our shareholders. However, we are under no obligation to take any of these actions, and any action, if taken, might be taken after the seven-year period mentioned above. Therefore, our shares may be illiquid for an indefinite period of time. The compensation to Apple Ten Advisors, Apple Suites Realty Group and David Lerner Associates will decrease our net proceeds and the cash available for acquisitions and for distributions to shareholders. This will tend to reduce the return on our shareholders investment. The investment return to our shareholders likely is less than could be obtained by a shareholders direct acquisition and ownership of the same properties. We pay to David Lerner Associates, an unaffiliated third-party, substantial fees to sell our Units, which reduces the net proceeds available for investment in properties. These fees include selling commissions on all sales made in an amount equal to 7.5% of the purchase price of the Units or $0.7875 per Unit purchased at $10.50 per Unit and $0.825 per Unit purchased at $11.00 per Unit. We also pay to David Lerner Associates a marketing expense allowance equal to 2.5% of the purchase price of the Units, as a non-accountable reimbursement for expenses incurred by it in connection with the offer and sale of the Units. The marketing expense allowance will equal $0.2625 per Unit purchased at $10.50 per Unit and $0.275 per Unit purchased at $11.00 per Unit. The maximum selling commission payable to David Lerner Associates is $150,000,000. The maximum marketing expense allowance payable to David Lerner Associates is $50,000,000. The selling commissions and marketing expense allowance are payable to David Lerner Associates as we issue Units to purchasers. We pay to Apple Suites Realty a fee of 2% of the gross purchase price and 2% of the gross sale price (subject to the sale price exceeding 110% of the original cost) associated with property acquisitions and dispositions, whether these dispositions are dispositions of individual properties or of interests in us, the purpose or effect of which is to dispose of some or all of our properties. We pay an annual fee ranging from 0.1% to 0.25% of total equity proceeds received plus reimbursement of certain expenses to Apple Ten Advisors. The payment of compensation to Apple Ten Advisors, Apple Suites Realty and David Lerner Associates (an unaffiliated third-party) from proceeds of the offering and property revenues reduces the amount of proceeds available for investment in properties, or the cash available for distribution, and will therefore tend to reduce the return on our shareholders investments. Since these commissions and fees reduce the gross proceeds of the offering available for investment in properties, the revenues we obtain may be reduced compared to the revenues we might have achieved in the absence of these fees. In addition, this compensation is payable in most instances regardless of our profitability, and is payable prior to distributions and without regard to whether we have sufficient cash for distributions. See Compensation. There were no arms-length negotiations for our agreements with Apple Ten Advisors and Apple Suites Realty and the terms of those agreements may be more favorable to those entities and more to our detriment than had the negotiations been arms-length with third parties. Apple Ten Advisors and Apple Suites Realty receive substantial compensation from us in exchange for management/investment and brokerage services they render to us. This compensation has been established without the benefits of arms-length negotiation. The terms of those agreements may be more favorable to those entities and to our detriment than had the negotiations been arms-length with third parties. Apple Ten Advisors supervises and arranges for the day-to-day management of our operations and assists us in maintaining a continuing and suitable property investment program. Apple Suites Realty acts as a real estate broker in connection with our purchase and sales of properties. See Compensation and Conflicts of InterestsConflicts with Respect to Fees Paid by us to Apple Ten Advisors and Apple Suites Realty. 20 Since neither Apple Ten Advisors nor Apple Suites Realty currently has employees, they must use the services of other employees to fulfill their duties and there is no complete assurance that other employees will be available for such purpose. Instead of retaining their own employees, each of Apple Ten Advisors and Apple Suites Realty must make arrangements with third-parties to provide services for day-to-day operations and for the purchase or sale of real estate. These companies use the services of persons who are employed by Apple Fund Management. These third-parties (and specifically Apple Fund Management) compete with us and are affiliated with Glade M. Knight our chairman and chief executive officer. There is no complete assurance that the employees of Apple Fund Management, or other employees, will continue to be available for such purposes. If such employees are not available for such purposes, Apple Ten Advisors and Apple Suites Realty might be unable to fulfill their obligations to us. See Apple Ten Advisors and Apple Suites RealtyGeneral. The compensation to Apple Ten Advisors and Apple Suites Realty is variable and cannot be stated with certainty; therefore, our expectations on how such compensation will affect our operating costs may not be accurate. Apple Suites Realty and Apple Ten Advisors receive compensation for services rendered by them to us that cannot be determined with certainty. Apple Ten Advisors receives an asset management fee that may range from $800,000 to $5,000,000 per year. The asset management fee is based upon the ratio of our funds from operations to the amount raised in this offering. Apple Suites Realty receives a commission for each property purchased or sold based upon the gross purchase price of the properties we purchase. The total compensation to Apple Suites Realty is therefore dependent upon (1) the number of properties we purchase or sell and (2) the gross purchase or sale price of each property purchased or sold. Because the commission payable to Apple Suites Realty is determined by the gross purchase price of each property purchased, Apple Suites Realty may encourage us to purchase highly- leveraged properties in order to maximize those commissions. In addition, Apple Ten Advisors is reimbursed for certain of their costs incurred on our behalf and is entitled to compensation for other services and property we may request that they provide to us. The dollar amount of the cost and the compensation cannot now be determined. The real estate commissions payable to Apple Suites Realty equal 2% of the gross purchase price of the properties acquired. If debt is incurred in each acquisition to the maximum permitted by our bylaws, and the maximum offering is sold, we estimate that the amount of these real estate commissions would be $69.6 million. See Compensation and Apple Ten Advisors and Apple Suites RealtyThe Advisory Agreement and Apple Suites Realty. There are conflicts of interest with our chairman and chief executive officer because he has duties as an officer and director to companies with which we contract or with which we may compete for properties. Generally, conflicts of interest between Glade M. Knight and us arise because he is the sole shareholder, sole director and president of Apple Ten Advisors and Apple Suites Realty. These companies entered into contracts with us to provide us with asset management, property acquisition and disposition services. Mr. Knight does not receive a material salary from us but receives benefit from fees paid to Apple Ten Advisors and Apple Suites Realty. In addition, Glade M. Knight is and will be a principal in other real estate investment transactions or programs that may compete with us. Currently, Mr. Knight is the chairman and chief executive officer of Apple REIT Nine, Apple REIT Eight and Apple REIT Seven, which are real estate investment trusts. Mr. Knight has economic interests in these other transactions or programs by virtue of his positions in those companies. Mr. Knight is also a minority shareholder in Apple 21 REIT Nine, Apple REIT Eight and Apple REIT Seven. In addition, Mr. Knight is a shareholder of Colonial Properties Trust. There may be conflicts of interest because of interlocking boards of directors with affiliated companies. Kent W. Colton serves as a director on our board and concurrently serves as a director for Apple REIT Eight and Apple REIT Seven. Glade M. Knight is chairman and chief executive officer of Apple REIT Nine, Apple REIT Eight and Apple REIT Seven. There may be instances where our hotels are in the same markets as hotels owned by Apple REIT Nine, Apple REIT Eight or Apple REIT Seven. See Conflicts of InterestInterlocking Boards of Directors. There are conflicts of interest with our advisor and broker because it could be financially advantageous for them to recommend certain actions that may be disadvantageous to us. We pay Apple Suites Realty an acquisition commission in connection with each acquisition of a property and a disposition commission in connection with property dispositions. As a consequence, Apple Suites Realty may have an incentive to recommend the purchase or disposition of a property in order to receive a commission. In addition, since Apple Suites Realtys commission is based on gross purchase price, it may have an incentive to encourage us to purchase highly-leveraged properties in order to maximize commissions. In addition, because Apple Ten Advisors receives a fee which is a percentage of the total consideration we receive from the sale of Units, it could have an incentive to see that sales of Units are closed as rapidly as possible. There are conflicts of interest for our management personnel because they are required to spend time on activities with other entities, and these other entities may compete with us in our business activity. Glade M. Knight, the sole executive officer and director of Apple Ten Advisors and Apple Suites Realty, also serves as an officer and/or director of entities that engage in the ownership of hotels and other properties. These entities are Apple REIT Nine, Apple REIT Eight and Apple REIT Seven. These entities share similar investment objectives and policies and may compete for properties against us. Because Mr. Knight is required to spend time on other activities, there may be instances when he may not be able to assist us with certain matters and, as a result, we may be negatively impacted. In addition, our other executive officers serve as officers of, and devote time to, other companies previously organized by Glade M. Knight (including Apple REIT Seven, Apple REIT Eight and Apple REIT Nine), and may serve as officers of, and devote time to, other companies which may be organized by Mr. Knight in the future. Neither Mr. Knight nor any of these other executive officers is required to devote any minimum amount of time and attention to us as opposed to the other companies. Although Mr. Knight believes that, collectively, he and our other executive officers will have sufficient time to provide management and other services both to us and to the other companies Mr. Knight has organized, or may in the future, organize, there can be no assurance that such persons will have sufficient time. If it became necessary, Mr. Knight could seek to hire additional personnel to provide management and other services to us, but there can be no assurance that he would be successful in hiring additional personnel, if necessary. Glade M. Knight may form additional REITs, limited partnerships and other entities, and such companies may engage in activities similar to ours. Companies organized by Mr. Knight in the future could have fees and other benefits payable to him (or to companies owned by him) which are more favorable than the fees and benefits payable by us to him (or to companies owned by him). The effect of this could be that Mr. Knight would spend more time on the activities of these other companies than on our activities, and/or prefer one or more of these companies to us with respect to actions such as the sale of properties. See Conflicts of InterestCompetition Between Us and Mr.Knight and Other Companies Organized by Mr. Knight. 22 Since neither Apple Ten Advisors nor Apple Suites Realty is required to maintain any minimum assets or net worth, we may not as a practical matter be able to sue them for money damages for breach of their agreements with us. Neither Apple Ten Advisors nor Apple Suites Realty is required to maintain any minimum assets or minimum net worth. Thus, our ability to recover money damages from either of them in the event of their breach of their agreements with us may be limited. The Advisory Agreement between us and Apple Ten Advisors is terminable by us on 60 days notice. Thus, our most effective remedy in the event of a breach by Apple Ten Advisors of the Advisory Agreement between us and Apple Ten Advisors could be to terminate the Advisory Agreement. Apple Ten Advisors may terminate the Advisory Agreement, which would require us to find a new advisor or become self-advised. Our management advisor, Apple Ten Advisors, may terminate the Advisory Agreement entered into with us upon 60-days written notice. We do not have any employees. Apple Ten Advisors provides us with supervisory and day-to-day management services and assists us in maintaining a continuing and suitable property investment program. If Apple Ten Advisors were to terminate the Advisory Agreement, we would need to find another advisor to provide us with these services or hire employees to provide these services directly to us. Additionally, if we hire our own employees, while we would no longer bear the costs of the various fees and expenses we pay to Apple Ten Advisors and Apple Suites Realty, our direct expenses could include correspondingly increased costs, including legal, accounting, other expenses related to corporate governance, Commission reporting and compliance, and brokerage or other real estate acquisition costs. We could also be subject to potential liabilities commonly faced by employers, such as workers disability and compensation claims, potential labor disputes and other employee-related liabilities and grievances as well as incur 100% of the compensation and benefits costs of our officers and other employees and consultants. We might issue equity awards to officers, employees and consultants, which awards would decrease net income and funds from operations and may further dilute your investment. We cannot reasonably estimate the amount of fees and reimbursements to Apple Ten Advisors and Apple Suites Realty we would save or the costs we would incur if we became self-managed. If the expenses we assume as a result of an internalization are higher than the expenses we avoid paying to Apple Ten Advisors and Apple Suites Realty, our earnings per share and funds from operations per share would be lower as a result of the internalization than they otherwise would have been, potentially decreasing the amount of funds available to distribute to our shareholders and the value of our shares. There can be no assurance that we would be able to find another advisor or hire employees to provide us these services or that we could enter into an Advisory Agreement with a new advisor on terms as favorable to us. See Apple Ten Advisors and Apple Suites RealtyThe Advisory Agreement. There will be dilution of shareholders interests upon conversion of the Series B convertible preferred shares. Glade M. Knight, who is our chairman and chief executive officer, holds 480,000 Series B convertible preferred shares that are convertible into common shares, as described under Principal and Management Shareholders. The Series B convertible preferred shares are convertible into common shares upon the occurrence of certain specified events, as specifically described elsewhere in this prospectus. The conversion of the Series B convertible preferred shares into common shares will result in dilution of the shareholders interests. 23 The following chart shows the number of common shares into which the 480,000 Series B convertible preferred shares may be converted based on the number of Units we sell in this offering: Amount of ProceedsRaised in the Offering Units Sold Number of Common Sharesinto which 480,000Series B convertiblepreferred shares convert (a) Percentage ofCommon Shares $ Amount ofConverted SharesAssuming an $11Share Price $ 100,000,000 9,523,810 443,141 4.45 % $ 4,874,551 $ 1,000,000,000 91,341,991 5,814,830 5.98 % $ 63,963,130 $ 2,000,000,000 182,251,082 11,602,099 5.98 % $ 127,623,089 Note for Table: (a) Upon conversion of the Series B convertible preferred shares the Series A preferred shares terminate and only common shares will remain outstanding. Mr. Knight, as our chairman and chief executive officer, can influence both the conversion of the Series B convertible preferred shares issued to him and the resulting dilution of other shareholders interests. See CompensationSeries B Convertible Preferred Shares. The Series A preferred shares will terminate and have no liquidation preference upon the conversion of the Series B convertible preferred shares and there will be dilution of the common shares. The Series B convertible preferred shares are convertible into common shares upon and for 180days following the occurrence of specific triggering events described elsewhere in this prospectus. Upon the conversion of the Series B convertible preferred shares, the Series A preferred shares will terminate and Unit holders will lose the liquidation preference associated with such shares. The Series A preferred shares terminate upon such a conversion event, even if the value of any consideration received in the conversion event, or the value of our common shares at that time, is less than the $11.00 priority distribution on liquidation associated with the Series A preferred shares. Glade M. Knight, who is our chairman and chief executive officer, holds all of the outstanding 480,000 Series B convertible preferred shares and would receive significant value upon their conversion. If the maximum offering is achieved, for the consideration of $48,000, the potential value of Mr. Knights holdings at $11.00 per Unit would exceed $127 million upon conversion. As a board member and as our chief executive officer, Mr. Knight can influence whether we engage in an event that would trigger such a conversion. However, before we can take any such action it must be approved by the board. Once the Series B convertible preferred shares are converted into common shares, a Unit holder will only hold common shares, and there will be dilution of the common shares. See CompensationSeries B Convertible Preferred Shares. The Series B convertible preferred shares will have a liquidation preference before any distribution of liquidation proceeds on the common shares. Glade M. Knight, who is our chairman and chief executive officer, holds all of the outstanding 480,000 Series B convertible preferred shares which have a liquidation preference upon our liquidation, as described under Principal and Management Shareholders. Upon our liquidation, the holders of the Series B convertible preferred shares are entitled to a priority liquidation payment before any distribution of liquidation proceeds to the holders of the common shares. However, priority liquidation payments to the holders of the Series B convertible preferred shares are junior to the holders of the Series A preferred shares distribution rights. The holders of the Series B convertible preferred shares are entitled to a liquidation payment of $11.00 per number of common shares each Series B convertible preferred share would be convertible into according to the formula described under Principal and Management Shareholders. 24 Although the liquidation preference of the Series A preferred shares has priority over the liquidation preference of the Series B convertible preferred shares, Glade M. Knight can effectively eliminate that priority by influencing whether substantially all of our assets, stock or business is transferred or influencing whether our common shares are listed or quoted, resulting in the conversion of the Series B convertible preferred shares into Units. The effect of the conversion of the Series B convertible preferred shares is that Mr. Knight would own approximately 4.45% to 5.98% of the total number of Units outstanding following the conversion, depending on the conversion ratio applicable to the Series B convertible preferred shares, in exchange for an aggregate payment of $48,000. See CompensationSeries B Convertible Preferred Shares and Principal and Management Shareholders. A merger or similar sale transaction by us or listing our Units on a securities exchange would likely cost more in transaction fees than a liquidation. A merger or similar sale transaction by us or listing our Units on a securities exchange would likely cost us more in fees and transaction costs than a liquidation. However, notwithstanding the higher fees and transaction costs, we expect to either engage in a merger or similar sale transaction at a suitable future time or as an alternative, list our Units on a securities exchange, but it is unlikely that we would merely liquidate. Since a merger or similar sale transaction by us, or our listing of our Units on a securities exchange, would result in the Series B convertible preferred shares being converted into common shares (while a simple liquidation by us would not result in the conversion of the Series B convertible preferred shares into common shares, although it might result in the payment of a sales commission of 2% to Apple Suites Realty), Glade M. Knight, as holder of the Series B convertible preferred shares, could have an incentive to recommend to us to engage in a merger or similar sale transaction or cause the listing of our Units on a securities exchange. It is likely that a merger or similar sale transaction would require the affirmative vote of our shareholders, and if our Units were listed on a securities exchange, shareholders would be able to dispose of their Units, if they so desired, on the securities exchange. Notwithstanding the considerations discussed herein, however, we would expect to pursue whatever liquidation alternative is in the overall best interest of the shareholders. See Conflicts of Interest. If we lose Glade M. Knight or are unable to attract and retain the talent required for our business, our acquisition of suitable properties and future operating results could suffer. Our future success depends to a significant degree on the skills, experience and efforts of Glade M. Knight, our chairman and chief executive officer. We do not carry key-man life insurance on Mr.Knight or any other executive officer. The loss of the services of Mr. Knight or the inability to retain the talent required for our businesses would negatively impact our ability to acquire suitable properties and could cause our future operating results to suffer. We are not diversified and are dependent on our investment in only a few industries. Our current strategy is to acquire interests primarily in hotels and other income-producing real estate in metropolitan areas throughout the United States. As a result, we are subject to the risks inherent in investing in only a few industries. A downturn in the hotel industry may have more pronounced effects on the amount of cash available to us for distribution or on the value of our assets than if we had diversified our investments. See Investment Objectives and Policies. There is a possible lack of diversification and our shareholders may recognize a lower return due to the minimum size of our offering. Our profitability could be affected if we do not sell more Units than we have sold as of the date of this prospectus. In the event we sell less than the maximum number of Units, we will invest in fewer properties. The fewer properties purchased, the greater the potential adverse effect of a 25 single unproductive property upon our profitability since a reduced degree of diversification will exist among our properties. In addition, the returns on the Units sold will be reduced as a result of allocating our expenses among the smaller number of Units. We cannot say with certainty how many properties we would purchase if we do not sell more than the Units sold as of the date of this prospectus. Except by the amount of proceeds raised in this offering, we are not limited in the number or the size of any properties we may purchase. Neither are we limited in the percentage of the proceeds we may invest on any single property. See Investment Objectives and Policies. Since this is a best-efforts offering of Units, there is neither any requirement, nor any assurance, that more than the current amount raised will be raised. This is a best-efforts, as opposed to a firm commitment offering of Units. This means that the managing dealer (David Lerner Associates) is not obligated to purchase any Units, but has only agreed to use its best efforts to sell Units to investors. There is no requirement that any additional Units be sold, and there is no assurance that any Units above the Units sold as of the date of this prospectus will be sold. Thus, based on the number of Units sold as of the date of this prospectus, aggregate gross proceeds from the offering made by this prospectus could be as low as $835 million. In such event, we estimate that less than $725 million would be available for investment in properties after the payment of offering and organizational fees and expenses and the establishment of a working capital reserve. This amount of net offering proceeds available for investment would limit flexibility in implementation of our business plans and result in less diversification in property ownership. As a general matter, there can be no assurance that more Units will be sold than have already been sold. Accordingly, investors purchasing Units should not assume that the number of Units sold, or gross offering proceeds received, by us will be greater than the number of Units sold or the gross offering proceeds received by us to that point in time. No investor should assume that we will sell the maximum offering made by this prospectus, or any other particular offering amount. See Plan of Distribution and Use of Proceeds. There may be delays in investment in real property, and this delay may decrease the return to shareholders. We may experience delays in finding suitable properties to acquire. Pending investment of any of the proceeds of this offering in real estate, and to the extent any proceeds are not invested in real estate, the proceeds may be invested in permitted temporary investments such as U.S. government securities, certificates of deposit, or commercial paper. The rate of return on those investments has fluctuated in recent years and most likely will be less than the return obtainable from real property or other investments. See Plan of Distribution and Use of Proceeds. Our board may, in its sole discretion, determine the amount and nature of our aggregate debt and as a result may achieve a debt ratio that decreases shareholder returns. Subject to the limitations in our bylaws on the permitted maximum amount of debt, there is no limitation on the number of mortgages or deeds of trust that may be placed against any particular property. Our bylaws prohibit us from incurring debt if the debt would result in our total debt exceeding 100% of the value of our assets at cost. The bylaws also prohibit us from allowing total borrowing to exceed 50% of the fair market value of our assets. However, our bylaws allow us to incur debt in excess of these limitations when the excess borrowing is approved by a majority of the directors and disclosed to the shareholders. In addition, the bylaws provide that our borrowings must be reasonable in relation to our net assets and must be reviewed quarterly by the directors. See Investment Objectives and PoliciesBorrowing Policies. 26 Certain loans are and may be secured by mortgages on our properties and if we default under our loans, we may lose properties through foreclosure. We have obtained loans that are secured by mortgages on our properties, and we may obtain additional loans evidenced by promissory notes secured by mortgages on our properties. As a general policy, we seek to obtain mortgages securing indebtedness which encumber only the particular property to which the indebtedness relates, but recourse on these loans may include all of our assets. If recourse on any loan incurred by us to acquire or refinance any particular property includes all of our assets, the equity in other properties could be reduced or eliminated through foreclosure on that loan. If a loan is secured by a mortgage on a single property, we could lose that property through foreclosure if we default on that loan. In addition, if we default under a loan, it is possible that we could become involved in litigation related to matters concerning the loan, and such litigation could result in significant costs to us which could affect distributions to shareholders or lower our working capital reserves or our overall value. See Investment Objectives and PoliciesBorrowing Policies. The per-Unit offering prices have been established arbitrarily by us and may not reflect the true value of the Units; therefore, investors may be paying more for a Unit than the Unit is actually worth. If we listed our Units on a national securities exchange, the Unit price might drop below our shareholders original investment. Neither prospective investors nor shareholders should assume that the per-Unit prices reflect the intrinsic or realizable value of the Units or otherwise reflect our value, earnings or other objective measures of worth. The increase in the per-Unit offering price from $10.50 to $11.00 that occurred once the minimum offering was achieved is also not based upon or reflective of any meaningful measure of our share value or in any increase in the share value. In addition, while investors who purchased at a price of $10.50 per Unit paid less than investors who purchase at a price of $11.00 per Unit, they had to make an investment decision more quickly and had less information about us, our properties and our operations than if they purchased later. See Plan of Distribution. We may be unable to make distributions to our shareholders. If our properties do not generate sufficient revenue to meet operating expenses, our cash flow and our ability to make distributions to shareholders may be adversely affected. We are subject to all operating risks common to hotels. These risks might adversely affect occupancy or room rates. Increases in operating costs due to inflation and other factors may not necessarily be offset by increased room rates. The local, regional and national hotel markets may limit the extent to which room rates may be increased to meet increased operating expenses without decreasing occupancy rates. There can be no assurance that we will be able to make distributions at any particular time or rate, or at all. Further, there is no assurance that a distribution rate achieved for a particular period will be maintained in the future. Our Board of Directors has established a policy for an annualized distribution rate of $0.825 per common share, payable in monthly distributions. We began making distributions in February 2011 and from inception through March 31, 2013, we made distributions of $1.788 per common share for a total of $82.3 million. For the same period, our cash generated from operations was approximately $37.8 million. Due to the inherent delay between raising capital and investing that same capital in income producing real estate, we had significant amounts of cash earning interest at short term money market rates. Thus, a portion of distributions paid through March 31, 2013 was funded from proceeds from our on-going best-efforts offering of Units. Although cash is fungible and there is no way to specifically identify exactly what receipt pays which disbursement, cash from operations per the Companys statement of cash flows was 46% of distributions from inception through March 31, 2013. Assuming the remainder of the distributions was from offering proceeds, that difference would represent 54% of distributions. While we intend to continue paying distributions on a monthly basis, consistent with the annualized distribution rate established by our Board of Directors, we may 27 require the use of financing or offering proceeds in addition to cash from operations. Since a portion of distributions to date have been funded with proceeds from the offering of Units, our ability to maintain the current intended rate of distribution will be based on our ability to fully invest our offering proceeds and thereby increase our cash generated from operations. As there can be no assurance of our ability to acquire properties that provide income at this level, or that the properties already acquired will provide income at this level, there can be no assurance as to the classification or duration of distributions at the current rate. While funding a portion of our distributions from other sources, such as financing or offering proceeds, would result in the shareholder receiving cash, the consequences to us would differ from a distribution out of our cash generated from operations. For example, if financing is the source of a distribution, that financing would have to be repaid, and if proceeds from the offering of Units are distributed to our shareholders, those proceeds would not then be available for other uses (such as property acquisitions or improvements, investments, or other general corporate purposes). The consequences to a shareholder would also differ as their return of capital would be greater the lower the amount of cash from operations. See Distributions Policy. Our real estate investments are relatively illiquid and may adversely affect returns to our shareholders. Real estate investments are, in general, relatively difficult to sell. This illiquidity will tend to limit our ability to promptly vary our portfolio in response to changes in economic or other conditions. In addition, provisions of the Internal Revenue Code relating to REITs limit our ability to sell properties held for fewer than four years. This limitation may affect our ability to sell properties without adversely affecting returns to our shareholders. See BusinessBusiness Strategies. We may be subject to certain fixed costs that will not decrease if revenues decrease, and this may decrease distributions to shareholders. The rents we receive and the occupancy levels at the properties we acquire may decline as a result of various adverse changes affecting the properties, or our tenants, including an economic recession or an increase in unemployment rates. If the rental revenue from the properties we acquire declines, we generally would expect to have less cash available to distribute to our shareholders. In addition, some of the major expenses we may incur, including expenses like mortgage payments, real estate taxes and maintenance costs, generally do not decline when the related rents decline. If rent from the properties we acquire declines while costs remain the same, our income and funds available for distribution to our shareholders would decline. We have no restriction on changes in our investment and financing policies and our board may change these policies without shareholder approval. Our board of directors approves our investment and financing policies, including our policies with respect to growth, debt, capitalization and payment of distributions. The board of directors could at any time amend or waive our current investment or financing policies, or from time to time, at its discretion without a vote of our shareholders. For example, our board could determine without shareholders approval that it is in the best interests of the shareholders to cease all investments in hotels, to make investments primarily in other types of assets or to dissolve the business. Further, our board may in its sole discretion determine the amount and nature of our aggregate debt. See Investment Objectives and PoliciesChanges in Objectives and Policies. Our shareholders interests may be diluted in various ways, which may result in lower returns to our shareholders. The board of directors is authorized, without shareholder approval, to cause us to issue additional common shares and, therefore, additional Series A preferred shares, or to raise capital 28 through the issuance of preferred shares, options, warrants and other rights, on terms and for consideration as the board of directors in its sole discretion may determine. Any such issuance could result in dilution of the equity of the shareholders. The board of directors may, in its sole discretion, authorize us to issue common shares or other equity or debt securities, to persons from whom we purchase property, as part or all of the purchase price of the property, or to Apple Ten Advisors or Apple Suites Realty in lieu of cash payments required under the Advisory Agreement or other contract or obligation. The board of directors, in its sole discretion, may determine the value of any common shares or other equity or debt securities issued in consideration of property or services provided, or to be provided, to us, except that while common shares are offered by us to the public, the public offering price of the shares shall be deemed their value. We have adopted a stock incentive plan for the benefit of our directors. The effect of the exercise of those options could be to dilute the value of the shareholders investments to the extent of any difference between the exercise price of an option and the value of the shares purchased at the time of the exercise of the option. In addition, we expressly reserve the right to implement a dividend reinvestment plan involving the issuance of additional shares by us, at an issue price determined by the board of directors. See Description of Capital StockSeries B Convertible Preferred Shares and Preferred Shares. You will be limited in your ability to sell your Units pursuant to the Unit redemption program. Even though after you have held your Units for at least one year our Unit redemption program may provide you with the opportunity to redeem your Units (for a purchase price equal to: (1)for redemptions made during the first five (5) years from the date of your purchase of the Units to be redeemed, 92.5% of the price you paid for your Units to be redeemed, and (2)for redemptions made after the first five (5) years from the date of your purchase of the Units to be redeemed, 100% of the price you paid for your Units to be redeemed.), you should be fully aware that our Unit redemption program will contain certain restrictions and limitations. Redemption of Units, when requested, will be made quarterly, and there are specific limits placed on the number of Units we may redeem at any specific time. The board of directors, in its sole discretion, may choose to suspend or terminate the Unit redemption program or to reduce the number of Units purchased under the Unit redemption program if it determines the funds otherwise available to fund our Unit redemption program are needed for other purposes. In addition, the board of directors reserves the right to reject any request for redemption or to amend or terminate the Unit redemption program at any time. In making a decision to purchase Units, you should not assume that you will be able to sell any of your Units back to us pursuant to our Unit redemption program. In addition, if you redeem Units under the Unit redemption program, you will not be permitted to purchase additional Units in this offering for a period of one year from the date of redemption. In the unlikely event that the Series B convertible preferred shares are converted and there is no related liquidity event with respect to the Units, the Unit redemption program could be reformulated or modified by the board of directors at that time. Any such reformation or modification by the board of directors may include a reduction in the redemption price. See Description of Capital StockUnit Redemption Program. We may be required to indemnify Apple Ten Advisors against losses in various circumstances. Under the terms of the Advisory Agreement, we have agreed to indemnify Apple Ten Advisors if:  our directors have determined in good faith that the course of conduct which caused the liability or loss was undertaken in good faith within what the advisor reasonably believed to be the scope of its employment or authority and for a purpose which it reasonably believed to be in our best interests; 29  our directors have determined in good faith that the liability or loss was not the result of willful misconduct, bad faith, reckless disregard of duties or violation of the criminal law on the part of the advisor; and  the indemnified amount is recoverable only out of our assets and not from the shareholders. See Apple Ten Advisors and Apple Suites RealtyThe Advisory AgreementLimits of Responsibility. Our rights and the rights of our shareholders to recover claims against our officers and directors are limited, which could reduce your and our recovery against them if they cause us to incur losses. Virginia law provides that a director has no liability in that capacity if he or she performs his or her duties in accordance with his or her good faith business judgment of the best interests of the corporation. In addition, subject to certain limitations set forth in our articles of incorporation or under Virginia law, our articles of incorporation provide that no director or officer will be liable to us or to our shareholders for monetary damages, and require us to indemnify and advance expenses to our present and former directors and officers, and permit us to indemnify and advance expenses to our employees and agents. However, our articles of incorporation provide that we may not indemnify a director for any loss or liability suffered by him or her or hold harmless such indemnitee for any loss or liability suffered by him or her unless: (1) the indemnitee determined, in good faith, that the course of conduct that caused the loss or liability was in our best interests, (2)the indemnitee was acting on behalf of or performing services for us, (3) the loss or liability was not the result of (A) negligence or misconduct in the case of a director who is not an independent director, or (B) gross negligence or willful misconduct, in the case of an independent director, and (4) the indemnification or agreement to hold harmless is recoverable only out of our net assets and not from our shareholders. As a result, we and our shareholders may have more limited rights against our directors, officers, employees and agents than might otherwise exist under common law, which could reduce your and our recovery against them. In addition, we may be obligated to fund the defense costs incurred by our directors, officers, employees and agents which would decrease the cash otherwise available for distribution to you. See Summary of Organizational DocumentsResponsibility of Board of Directors, Apple Ten Advisors, Officers and Employees. Virginia law and certain provisions under our articles of incorporation and bylaws may impede attempts to acquire control of us and may deter or prevent our shareholders ability to change our management. Some provisions of our articles of incorporation and bylaws may have the effect of delaying, deferring or preventing a change in control. These provisions may make it more difficult for other persons, without the approval of our board, to make a tender offer or otherwise acquire substantial amounts of our shares or to launch other takeover attempts that a shareholder might consider to be in such shareholders best interest. These provisions include a prohibition on ownership, either directly or indirectly, of more than 9.8% of the outstanding Units by any shareholder, the ability of our board to issue a new class of preferred shares with voting or other rights senior to any existing class of stock, the ability of our board to increase the size of the board and install directors opposed to the takeover attempt, and procedural conditions and requirements that make it difficult for a shareholder to nominate a candidate for election to the board or to raise business matters at a meeting of shareholders. See Summary of Organizational DocumentsAnti-Takeover Provisions. Similarly, we are subject to certain provisions of the Virginia Stock Corporation Act which, in general, are designed to protect Virginia corporations from the adverse effects of hostile corporate takeovers. These provisions prevent an interested shareholder ( i.e. , a holder of more than 10% of any class of a corporations outstanding voting shares) from engaging in specified affiliated transactions with the corporation without the approval of at least two-thirds of the shareholders not including the interested shareholder. Affiliated transactions requiring this two-thirds approval include mergers, share exchanges, material dispositions of corporate assets, or dissolution proposed by the 30 interested shareholder. The Virginia Stock Corporation Act also contains provisions regarding certain control share acquisitions, which are transactions causing the voting strength of shares of any person acquiring beneficial ownership of shares to meet or exceed certain threshold voting percentages (20%, 331
